Execution Version

AMENDMENT NO. 3 TO THE
TERM LOAN AGREEMENT




This Amendment No. 3 to the Term Loan Agreement (this “Amendment”), dated as of
July 8, 2015, is made by and among CHICAGO BRIDGE & IRON COMPANY N.V., a
corporation organized under the laws of the Kingdom of the Netherlands (the
“Company”), CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., a national banking association
organized and existing under the laws of the United States (“Bank of America”),
in its capacity as administrative agent for the Lenders (as defined in the
Credit Agreement) (in such capacity, the “Administrative Agent”), and each of
the Lenders signatory hereto.


W I T N E S S E T H:
WHEREAS, each of the Company, the Borrower, the Administrative Agent, and the
Lenders have entered into that certain Term Loan Agreement dated as of December
21, 2012 (as amended by that certain Amendment No. 1 to the Term Loan Agreement
dated as of October 28, 2013, Amendment No. 2 to the Term Loan Agreement dated
as of December 31, 2014, and as hereby amended and as from time to time further
amended, modified, supplemented, restated or amended and restated, the “Credit
Agreement”; capitalized terms used in this Amendment not otherwise defined
herein shall have the respective meanings given thereto in the Credit Agreement
as amended hereby), pursuant to which the Lenders have made available to the
Borrower a senior unsecured term loan credit facility in an original aggregate
principal amount of $1,000,000,000; and


WHEREAS, the Company has entered into the Guaranty pursuant to which it has
guaranteed certain or all of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents; and


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement in certain respects, which the
Administrative Agent and the Lenders party hereto are willing to do on the terms
and conditions contained in this Amendment;


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement (exclusive of Schedules and Exhibits thereto) shall
be amended so that, after giving effect thereto, it reads as set forth in
Exhibit A hereto.
2.Effectiveness; Conditions Precedent. This Amendment and the amendments to the
Credit Agreement provided in Section 1 hereof shall be effective as of the date
first written above upon the satisfaction of the following conditions precedent:
1. the Administrative Agent shall have received counterparts of this Amendment,
duly executed by the Company, the Borrower, and the Required Lenders, which
counterparts may be delivered by telefacsimile or other electronic means
(including .pdf);
2. the Administrative Agent shall have received reasonable evidence that a
payment of $275,000,000 shall have been made to the outstanding principal amount
of the Loans under the Credit Agreement; and




--------------------------------------------------------------------------------



3. all fees and expenses of the Administrative Agent (including the fees and
expenses of counsel to the Administrative Agent) to the extent due and payable
under Section 11.7(a) of the Credit Agreement and for which invoices have been
presented a reasonable period of time prior to the effectiveness hereof shall
have been paid in full (which fees and expenses may be estimated to date without
prejudice to final settling of accounts for such fees and expenses).
3.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:
4. The representations and warranties made by the Company in Article VI of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date;
5. This Amendment has been duly authorized, executed and delivered by the
Company and the Borrower and constitutes a legal, valid and binding obligation
of such parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting the rights of creditors,
and subject to equitable principles of general application; and
6. After giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing, or would result from the effectiveness of this
Amendment.
4.Consent of the Company. The Company hereby consents, acknowledges and agrees
to the amendments and other matters set forth herein and hereby confirms and
ratifies in all respects the Guaranty to which it is a party (including without
limitation the continuation of the Company’s payment and performance obligations
thereunder upon and after the effectiveness of this Amendment and the
amendments, waivers and consents contemplated hereby) and the enforceability of
the Guaranty against the Company in accordance with its terms.
5.Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 9.2 of the Credit
Agreement.
6.Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.
7.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 11.12 and 11.13 of the Credit
Agreement.

2


68136465_3

--------------------------------------------------------------------------------





8.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
9.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
10.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Company, the Borrower, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 14.1 of the Credit Agreement.
11.No Novation. Neither the execution and delivery of this Amendment nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.
12.FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the effective date of
this Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


[Signature pages follow.]







3


68136465_3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.




CHICAGO BRIDGE & IRON COMPANY N.V., as the Company


By: CHICAGO BRIDGE & IRON COMPANY B.V.
Its: Managing Director


By:
/s/ Michael S. Taff            

Name: Michael S. Taff
Title: Authorized Signatory




CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as the Borrower


By:
/s/ Michael S. Taff            

Name: Michael S. Taff
Title: Authorized Signatory









Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Bridgett J. Manduk Mowry    
Name: Bridgett J. Manduk Mowry            
Title: Vice President




BANK OF AMERICA, N.A., as a Lender


By: /s/ Stuart Bonomo    
Name:     Stuart Bonomo
Title: Director




NBAD AMERICAS N.V. (formerly known as Abu Dhabi International Bank N.V.), as a
Lender


By:    
Name:
Title:




By: /s/ William F. Ghazar    
Name: William F. Ghazar
Title: Executive Director, Head of Client Relationships




AMEGY BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Kaitlin Bellon    
Name: Kaitlin Bellon
Title: Vice President





Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------



ARAB BANKING CORPORATION (B.S.C.), as a Lender


By: /s/ Lana Chervonskaya    
Name: Lana Chervonskaya
Title: VP Relationship Manager




By: /s/ Bayo Gbowu    
Name: Bayo Gbowu
Title: VP Relationship Manager




THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH, as a Lender


By: /s/ James Hua    
Name: James Hua
Title: SVP




By: /s/ Kitty Sin    
Name: Kitty Sin
Title: SVP




BANK OF MONTREAL, as a Lender


By: /s/ Michael Gift    
Name: Michael Gift
Title: Vice President


BANK OF THE WEST, as a Lender


By: / s/ Mark Sunderland    
Name: Mark Sunderland
Title: Sr. Relationship Manager & Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By: /s/ Mark Maloney    
Name: Mark Maloney
Title: Authorized Signatory



Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------



BOKF, NA DBA BANK OF TEXAS, as a Lender


By: /s/ Marian Livingston    
Name: Marian Livingston
Title: Senior Vice President




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK, as a Lender


By:    
Name:
Title:




COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender


By:    
Name:
Title:




By:    
Name:
Title:




COMPASS BANK, as a Lender


By: /s/ Khoa Duong    
Name: Khoa Duong
Title: Vice President


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By: /s/ Page Dillehunt    
Name: Page Dillehunt
Title: Managing Director




By: /s/ Michael Willis    
Name: Michael Willis
Title: Managing Director



Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------



DBS BANK LTD., as a Lender


By: /s/ Yeo How Ngee    
Name: Yeo How Ngee
Title: Managing Director




E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender


By: /s/ Edward Chen    
Name: Edward Chen
Title: SVP & General Manager




FIFTH THIRD BANK, as a Lender


By: /s/ Mike Gifford    
Name: Mike Gifford
Title: Vice President




FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender


By:    
Name:
Title:




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By: /s/ Wadie Christopher Habiby    
Name: Wadie Christopher Habiby
Title: Vice President, Corporate Banking




HUA NAN COMMERCIAL BANK, LTD., as a Lender


By: /s/ Ryan Wang    
Name: Ryan Wang
Title: Vice President & General Manager



Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------





LLOYDS BANK PLC (f/k/a LLOYDS TSB BANK PLC), as a Lender


By: /s/ Daven Popat    
Name: Daven Popat    
Title: Senior Vice President




By: /s/ Dennis McClellan    
Name: Dennis McClellan
Title: Assistant Vice President – M040




MIZUHO BANK, LTD., as a Lender


By: /s/ Donna DeMagistris    
Name: Donna DeMagistris
Title: Authorized Signatory




NATIONAL BANK OF KUWAIT S.A.K., as a Lender


By: /s/ Wendy Wanninger    
Name: Wendy Wanninger
Title: Executive Manager




By: /s/ Michael McHugh    
Name: Michael McHugh
Title: Executive Manager




REGIONS BANK, as a Lender


By: /s/ Joey Powell    
Name: Joey Powell
Title: Senior Vice President







Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------





RIYAD BANK, HOUSTON AGENCY, as a Lender


By: /s/ Michael Meiss    
Name: Michael Meiss
Title: General Manger




By: /s/ Paul N. Travis    
Name: Paul N. Travis
Title: Vice President & Head of Corporate Finance




SANTANDER BANK, N.A., as a Lender


By: /s/ John W. Deegan    
Name: John W. Deegan
Title: Executive Director




SCOTIABANC INC., as a Lender


By: /s/ J.F. Todd    
Name: J.F. Todd
Title: Managing Director




STANDARD CHARTERED BANK, as a Lender


By: /s/ Rodrigo Gonzalez    
Name: Rodrigo Gonzalez
Title: Executive Director, Capital Markets




By: /s/ Hsing H. Huang    
Name: Hsing H. Huang
Title: Associate Director, Standard Chartered Bank NY


SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By: /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director



Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------







EXHIBIT A


Credit Agreement as Amended by Amendment No. 3


(see attached)







Chicago Bridge & Iron
Amendment No. 3 to Term Loan Agreement
Signature Page

--------------------------------------------------------------------------------

Execution Version




--------------------------------------------------------------------------------

Published CUSIP Numbers: 16725MAG6 (Deal)
Term Loan: 16725MAJ0
TERM LOAN AGREEMENT1 


Dated as of December 21, 2012


among


[cbilogo2.jpg]
CHICAGO BRIDGE & IRON COMPANY N.V.,
as Guarantor,


CHICAGO BRIDGE & IRON COMPANY (DELAWARE),
as Borrower,




BANK OF AMERICA, N.A.,
as Administrative Agent,


and


The Other Lenders Party Hereto


BANK OF AMERICA MERRILL LYNCH
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Lead Arrangers and Joint Bookrunners


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, 
as Syndication Agent







1 Conformed version to include Amendments No. 1, 2 and 3.








--------------------------------------------------------------------------------



Table of Contents
 
 
 
Page
 
 
 
 
ARTICLE I
 
DEFINITIONS
1
 
 
 
 
Section 1.1
 
Certain Defined Terms
1
Section 1.2
 
Singular/Plural References; Accounting Terms
30
Section 1.3
 
References
30
Section 1.4
 
Supplemental Disclosure
30
 
 
 
 
ARTICLE II
 
TERM LOAN FACILITY
31
 
 
 
 
Section 2.1
 
Term Loans
31
Section 2.2
 
[RESERVED]
31
Section 2.3
 
Rate Options for all Advances; Maximum Interest Periods
31
Section 2.4
 
Payments
31
Section 2.5
 
Changes in Commitments; Incremental Term Loans
32
Section 2.6
 
Method of Borrowing
34
Section 2.7
 
Method of Selecting Types and Interest Periods for Advances
34
Section 2.8
 
Minimum Amount of Each Advance
35
Section 2.9
 
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances
35
Section 2.10
 
Default Rate
35
Section 2.11
 
Method of Payment
36
Section 2.12
 
Evidence of Debt
36
Section 2.13
 
Telephonic Notices
37
Section 2.14
 
Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes; Loan and Control Accounts
37
Section 2.15
 
Notification of Advances, Interest Rates, Prepayments and Aggregate Commitment
Reductions
42
Section 2.16
 
Lending Installations
42
Section 2.17
 
Payments Generally; Administrative Agent’s Clawback
42
Section 2.18
 
Termination Date
44
Section 2.19
 
Replacement of Certain Lenders
44
Section 2.20
 
[RESERVED]
45
Section 2.21
 
Judgment Currency
45
Section 2.22
 
Defaulting Lenders
46
 
 
 
 
ARTICLE III
 
[RESERVED]
46
 
 
 
 
ARTICLE IV
 
CHANGE IN CIRCUMSTANCES
46
 
 
 
 
Section 4.1
 
Yield Protection
46
Section 4.2
 
Changes in Capital Adequacy Regulations
47
Section 4.3
 
Availability of Types of Advances
48
Section 4.4
 
Funding Indemnification
48


i
67501104_3

--------------------------------------------------------------------------------



Section 4.5
 
Lender Statements; Survival of Indemnity
48
 
 
 
 
ARTICLE V
 
CONDITIONS PRECEDENT
49
 
 
 
 
Section 5.1
 
Initial Advances
49
 
 
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
50
 
 
 
 
Section 6.1
 
Organization; Corporate Powers
50
Section 6.2
 
Authority, Execution and Delivery; Loan Documents
50
Section 6.3
 
No Conflict; Governmental Consents
51
Section 6.4
 
Financial Statements
51
Section 6.5
 
No Material Adverse Change
52
Section 6.6
 
Payment of Taxes
52
Section 6.7
 
Litigation; Loss Contingencies and Violations
52
Section 6.8
 
Subsidiaries
52
Section 6.9
 
ERISA
53
Section 6.10
 
Accuracy of Information
54
Section 6.11
 
Securities Activities
54
Section 6.12
 
Material Agreements
54
Section 6.13
 
Compliance with Laws
54
Section 6.14
 
Assets and Properties
54
Section 6.15
 
Statutory Indebtedness Restrictions
55
Section 6.16
 
Insurance
55
Section 6.17
 
Environmental Matters
55
Section 6.18
 
[RESERVED]
55
Section 6.19
 
Benefits
56
Section 6.20
 
Solvency
56
Section 6.21
 
OFAC
56
Section 6.22
 
PATRIOT Act
56
Section 6.23
 
Senior Indebtedness
56
Section 6.24
 
Anti-Corruption Laws
56
 
 
 
 
ARTICLE VII
 
COVENANTS
56
 
 
 
 
Section 7.1
 
Reporting
57
Section 7.2
 
Affirmative Covenants
61
Section 7.3
 
Negative Covenants
65
Section 7.4
 
Financial Covenants
74
 
 
 
 
ARTICLE VIII
 
DEFAULTS
75
 
 
 
 
Section 8.1
 
Defaults
75
 
 
 
 
ARTICLE IX
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
78
 
 
 
 
Section 9.1
 
Termination of Commitments; Acceleration
78
Section 9.2
 
Amendments
78
Section 9.3
 
No Waiver; Cumulative Remedies; Enforcement
80
 
 
 
 
 
 
 
 


ii
67501104_3

--------------------------------------------------------------------------------



ARTICLE X
 
GUARANTY
80
 
 
 
 
Section 10.1
 
Guaranty
80
Section 10.2
 
Waivers; Subordination of Subrogation
81
Section 10.3
 
Guaranty Absolute
82
Section 10.4
 
Acceleration
83
Section 10.5
 
Marshaling; Reinstatement
83
Section 10.6
 
Termination Date
83
 
 
 
 
ARTICLE XI
 
GENERAL PROVISIONS
83
 
 
 
 
Section 11.1
 
Survival of Representations
83
Section 11.2
 
Governmental Regulation
83
Section 11.3
 
Performance of Obligations
84
Section 11.4
 
Headings
84
Section 11.5
 
Entire Agreement
84
Section 11.6
 
Several Obligations; Benefits of this Agreement
84
Section 11.7
 
Expenses; Indemnity; Damage Waiver
85
Section 11.8
 
Numbers of Documents
87
Section 11.9
 
Accounting
87
Section 11.10
 
Severability of Provisions
88
Section 11.11
 
No Advisory or Fiduciary Responsibility
88
Section 11.12
 
GOVERNING LAW
89
Section 11.13
 
CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
89
Section 11.14
 
Other Transactions
90
Section 11.15
 
Subordination of Intercompany Indebtedness
91
Section 11.16
 
Lenders Not Utilizing Plan Assets
92
Section 11.17
 
Collateral
92
Section 11.18
 
USA PATRIOT Act
92
Section 11.19
 
Payments Set Aside
92
Section 11.20
 
Keepwell
92
 
 
 
 
ARTICLE XII
 
THE ADMINISTRATIVE AGENT
93
 
 
 
 
Section 12.1
 
Appointment and Authority
93
Section 12.2
 
Rights as a Lender
93
Section 12.3
 
Exculpatory Provisions
93
Section 12.4
 
Reliance by Administrative Agent
94
Section 12.5
 
Delegation of Duties
95
Section 12.6
 
Resignation of Administrative Agent
95
Section 12.7
 
Non-Reliance on Administrative Agent and Other Lenders
96
Section 12.8
 
No Other Duties, Etc
96
Section 12.9
 
Administrative Agent May File Proofs of Claim
96
Section 12.10
 
Guaranty Matters
97
Section 12.11
 
Obligations of Lenders Several
97


iii
67501104_3

--------------------------------------------------------------------------------



Section 12.12
 
Interest Rate Limitation
97
Section 12.13
 
Electronic Execution of Assignments and Certain Other Documents
98
Section 12.14
 
Hedge Obligations
98
 
 
 
 
ARTICLE XIII
 
SETOFF; RATABLE PAYMENTS
98
 
 
 
 
Section 13.1
 
Setoff
98
Section 13.2
 
Ratable Payments
99
Section 13.3
 
Application of Payments
99
Section 13.4
 
Relations Among Lenders
100
Section 13.5
 
Failure to Make Payment
101
 
 
 
 
ARTICLE XIV
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
101
 
 
 
 
Section 14.1
 
Successors and Assigns
101
Section 14.2
 
Treatment of Certain Information; Confidentiality
105
Section 14.3
 
Dissemination of Information
106
 
 
 
 
ARTICLE XV
 
NOTICES
106
 
 
 
 
Section 15.1
 
Notices; Effectiveness; Electronic Communication
106
 
 
 
 
ARTICLE XVI
 
COUNTERPARTS; INTEGRATION; EFFECTIVENESS
108


iv
67501104_3

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES

Exhibits
EXHIBIT A‑1     —    Commitments (Definitions)
EXHIBIT B     —    Form of Borrowing/Election Notice (Section 2.7 and
        Section 2.9)
EXHIBIT C     —    [RESERVED]
EXHIBIT D     —    Form of Assignment and Assumption (Sections 2.19 and 14.3)
EXHIBIT E‑1     —    Form of Company’s US Counsel’s Opinion (Section 5.1(a))
EXHIBIT E‑2     —    Form of Company’s Foreign Counsel’s Opinion
(Section 5.1(a))
EXHIBIT E‑3     —    [RESERVED]
EXHIBIT E‑4     —    Form of Counsel’s Opinion for Subsidiary Guarantors
(Section 5.1(a))
EXHIBIT F     —    Form of Officer’s Certificate (Section 7.1(a)(iii))
EXHIBIT G     —    Form of Compliance Certificate (Section 7.1(a)(iii))
EXHIBIT H     —    Form of Subsidiary Guaranty (Definitions)
EXHIBIT I     —    Form of Term Loan Note
EXHIBIT J     —    [RESERVED]


Schedules
Schedule 1.1.1     —    Permitted Existing Indebtedness (Definitions)
Schedule 1.1.2     —    Permitted Existing Investments (Definitions)
Schedule 1.1.3     —    Permitted Existing Liens (Definitions)
Schedule 1.1.4     —    Permitted Existing Contingent Obligations (Definitions)
Schedule 1.1.5     —    Initial Material Subsidiaries and Material Subsidiaries
Schedule 3.1     —    [RESERVED]
Schedule 6.7     —    Litigation (Section 6.7)
Schedule 6.8     —    Subsidiaries (Section 6.8)
Schedule 6.9     —    Pensions and Post‑Retirement Plans
Schedule 6.17     —    Environmental Matters (Section 6.17)
Schedule 7.3(n)     —    Subsidiary Covenants (Section 7.3(n))
Schedule 7.3(s)     —    Permitted Restricted Payments (Section 7.3(s))





v
67501104_3

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This Term Loan Agreement dated as of December 21, 2012 is entered into among
Chicago Bridge & Iron Company N.V., a corporation organized under the laws of
The Kingdom of the Netherlands (the “Company” or the “Parent Guarantor”),
Chicago Bridge & Iron Company (Delaware), a Delaware corporation (the
“Borrower”), the institutions from time to time parties hereto as Lenders,
whether by execution of this Agreement or an Assignment and Assumption pursuant
to Section 14.1, and Bank of America, N.A. (“BofA”), in its capacity as
administrative agent for itself and the other Lenders (in such capacity,
together with any successor appointed pursuant to Article XII, the
“Administrative Agent”). The parties hereto agree as follows:
Article I
DEFINITIONS
SECTION 1.1    Certain Defined Terms. In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined as
used in this Agreement:
“Accounting Change” is defined in Section 11.9.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
“Act” is defined in Section 11.18.
“Additional Term Loan Notice” is defined in Section 2.5(b)(i).
“Additional Term Loans” is defined in Section 2.5(b)(i).
“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (a) the undrawn portion
of any Performance Letters of Credit (under and as defined in the Existing 2013
Revolving Credit Agreement and the Existing 2015 Revolving Credit Agreement),
bank guarantees supporting obligations comparable to those supported by
Performance Letters of Credit and all reimbursement agreements related thereto
and (b) liabilities of such Person or any of its Subsidiaries under any sale and
leaseback transaction which do not create a liability on the consolidated
balance sheet of such Person.
“Administrative Agent” is defined in the recital of parties to this Agreement.

1
67501104_3

--------------------------------------------------------------------------------






“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to the Borrower of the same
Type and, in the case of Eurodollar Rate Advances for the same Interest Period.
“Affected Lender” is defined in Section 2.19.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d‑3 under the Securities Exchange Act
of 1934) of greater than ten percent (10.0%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
“Agent Parties” is defined in Section 15.1(c).
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Closing Date is One Billion Dollars
($1,000,000,000).
“Agreement” means this Term Loan Agreement, as it may be amended, restated,
amended and restated or otherwise modified and in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4(b) hereof; provided, however, except as provided in
Section 11.9, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in
Section 6.4(b) hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Eurodollar Rate (without
giving effect to the Applicable Eurodollar Margin) for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that in no event shall such rate be
less than 0%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Rate, respectively.
“Applicable Eurodollar Margin” means, as at any date of determination, the rate
per annum then applicable to Eurodollar Rate Loans determined in accordance with
the provisions of Section 2.14(d)(ii) hereof.

2
67501104_3

--------------------------------------------------------------------------------






“Applicable Floating Rate Margins” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans, determined in accordance
with the provisions of Section 2.14(d)(ii) hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS and CACIB, in their respective capacities as the
arrangers for the credit transaction evidenced by this Agreement.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale‑leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person other than the Company or any of its
wholly‑owned Subsidiaries other than (a) the sale of inventory in the ordinary
course of business and (b) the sale or other disposition of any obsolete
equipment disposed of in the ordinary course of business.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Authorized Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the Borrower so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by an
Authorized Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Authorized Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that for the avoidance of doubt, a Bankruptcy Event shall not result
solely by virtue of (a) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (b) in the case of a Solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the Law of the
country where such Person is subject to home jurisdiction supervision if
applicable Law requires that such appointment not be publicly disclosed,
provided, further, that such ownership interest or

3
67501104_3

--------------------------------------------------------------------------------






action does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“BofA” is defined in the recital of parties to this Agreement.
“Borrower” is defined in the recital of parties to this Agreement.
“Borrower Materials” is defined in Section 15.1(c).
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing/Election Notice” is defined in Section 2.7.
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in New York, New York
and on which dealings in Dollars are carried on in the London interbank market
and (b) for all other purposes a day (other than a Saturday or Sunday) on which
banks are open for business in New York, New York.
“CACIB” means Crédit Agricole Corporate and Investment Bank.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under

4
67501104_3

--------------------------------------------------------------------------------






the laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies, the long‑term indebtedness of which
institution at the time of acquisition is rated A‑ (or better) by S&P or A3 (or
better) by Moody’s, and which certificates of deposit and time deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than ninety (90) days; (c) shares of money market, mutual or similar
funds having assets in excess of $100,000,000 and the investments of which are
limited to (x) investment grade securities (i.e., securities rated at least Baa
by Moody’s or at least BBB by S&P) and (y) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A‑1 (or better) by S&P or P‑1 (or better) by
Moody’s (all such institutions being, “Qualified Institutions”); (d) commercial
paper of Qualified Institutions; provided that the maturities of such Cash
Equivalents shall not exceed three hundred sixty‑five (365) days from the date
of acquisition thereof; and (e) auction rate securities (long‑term, variable
rate bonds tied to short‑term interest rates) that are rated Aaa by Moody’s or
AAA by S&P.
“Change” is defined in Section 4.2.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d‑3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or
(b)    the majority of the board of directors of the Company fails to consist of
Continuing Directors; or
(c)    except as expressly permitted under the terms of this Agreement, the
Company, the Borrower or any other Subsidiary Borrower consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its property to any Person, or any Person consolidates with or merges
into the Company, the Borrower or any other Subsidiary Borrower, in either event
pursuant to a transaction in which the outstanding Capital Stock of the Company,
the Borrower or such other Subsidiary Borrower, as applicable, is reclassified
or changed into or exchanged for cash, securities or other property; or
(d)    except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control, either directly or
indirectly, all of the economic and voting rights associated with all of the
outstanding Capital Stock of each of the Subsidiary Guarantors or shall cease to
have the power, directly or indirectly, to elect all of the members of the board
of directors of each of the Subsidiary Guarantors.

5
67501104_3

--------------------------------------------------------------------------------






“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1(a) are satisfied or waived, which date is December 21, 2012.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 9.1(a).
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment” means, for each Lender, the obligation of such Lender to make Term
Loans not exceeding the amount set forth on Exhibit A‑1 to this Agreement
opposite its name thereon under the heading “Commitment” or in the Assignment
and Assumption by which it became a Lender, as such amount may be modified from
time to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Assumption.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.
“Company” is defined in the recital of parties to this Agreement.
“Computation Date” is defined in Section 2.4(b).
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Long‑Term Lease Rentals for such period and (b) consolidated Interest Expense of
the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period.
“Consolidated Long‑Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect), (b) cash distributions received by the
Company or any Subsidiary from any Eligible Joint Venture and (c) net earnings
of any Person (other than a Subsidiary) in which the Company or any Subsidiary
has an ownership interest unless such net earnings shall have actually been
received by the Company or such Subsidiary in the form of cash distributions.
“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (a) provisions for income taxes, (b) Consolidated Fixed
Charges, (c) to the extent not already included in

6
67501104_3

--------------------------------------------------------------------------------






Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company, (d)
retention bonuses paid to officers, directors and employees of the Company and
its Subsidiaries in connection with the Transaction not to exceed $25,000,000,
(e) any charges, fees and expenses incurred in connection with the Transaction,
the transactions related thereto, and any related issuance of Indebtedness or
equity, whether or not successful, (f) charges, expenses and losses incurred in
connection with restructuring and integration activities in connection with the
Transaction, including in connection with closures of certain facilities and
termination of leases, (g) non-cash compensation expenses for management or
employees to the extent deducted in computing Consolidated Net Income, (h)
expenses incurred in connection with the Shaw Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000, and (i) equity earnings booked or
recognized by the Company or any of its Subsidiaries from Eligible Joint
Ventures not to exceed 15% (or such lower percentage as may be set forth in the
Note Purchase Agreements) of EBITDA of the Company pursuant to clauses (a)
through (i) of the definition thereof for such period.
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Company and its consolidated Subsidiaries plus any preferred stock
of the Company to the extent that it has not been redeemed for indebtedness, as
determined in accordance with Agreement Accounting Principles.
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum‑derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co‑made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board

7
67501104_3

--------------------------------------------------------------------------------






at the time of such nomination or election; provided that an individual who is
so elected or nominated in connection with a merger, consolidation, acquisition
or similar transaction shall not be a Continuing Director unless such individual
was a Continuing Director prior thereto.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company, any corporation described in clause (a) above or any partnership
or trade or business described in clause (b) above.
“Customary Permitted Liens” means:
(a)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;
(b)    statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;
(c)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance

8
67501104_3

--------------------------------------------------------------------------------






bonds; provided that (i) all such Liens do not in the aggregate materially
detract from the value of the Company’s or its Subsidiary’s assets or property
taken as a whole or materially impair the use thereof in the operation of the
businesses taken as a whole, and (ii) all Liens securing bonds to stay judgments
or in connection with appeals do not secure at any time an aggregate amount
exceeding $5,000,000;
(d)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights‑of‑way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;
(e)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.1(h) hereof; and
(f)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means an event described in Article VIII hereof.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become,
or has a Lender Parent that has become, the subject of a Bankruptcy Event.

9
67501104_3

--------------------------------------------------------------------------------






“Designated Hedging Agreements” is defined in Section 11.15.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disclosed Litigation” is defined in Section 6.7.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety‑one (91) days after the Termination Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America and substantially all
of the operations of which are conducted within the United States.
“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) Consolidated Net Income, plus (b) Interest Expense to the extent deducted in
computing Consolidated Net Income, plus (c) charges against income for foreign,
federal, state and local taxes to the extent deducted in computing Consolidated
Net Income, plus (d) any other non‑recurring non‑cash charges (excluding any
such non‑cash charges to the extent any such non‑cash charge becomes, or is
expected to become, a cash charge in a later period) to the extent deducted in
computing Consolidated Net Income, plus (e) extraordinary losses incurred other
than in the ordinary course of business to the extent deducted in computing
Consolidated Net Income, minus (f) any non‑recurring non‑cash credits to the
extent added in computing Consolidated Net Income, minus (g) extraordinary gains
realized other than in the ordinary course of business to the extent added in
computing Consolidated Net Income.
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(a) EBIT plus (b) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (c) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (d) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (e) to the extent not already included in
Consolidated Net Income, dividends and distributions actually received in cash
during such period from Persons that are not Subsidiaries of the Company, plus
(f) retention bonuses paid to officers, directors and employees of the Company
and its Subsidiaries in connection with the Transaction not to exceed
$25,000,000, plus (g) any charges, fees and

10
67501104_3

--------------------------------------------------------------------------------






expenses incurred in connection with the Transaction, the transactions related
thereto, and any related issuance of Indebtedness or equity, whether or not
successful, plus (h) charges, expenses and losses incurred in connection with
restructuring and integration activities in connection with the Transaction,
including in connection with closures of certain facilities and termination of
leases, plus (i) expenses incurred in connection with the Shaw Acquisition and
relating to termination and severance as to, or relocation of, officers,
directors and employees not exceeding $110,000,000, and plus (j) equity earnings
booked or recognized by the Company or any of its Subsidiaries from Eligible
Joint Ventures not to exceed 15% (or such lower percentage as may be set forth
in the Note Purchase Agreements) of EBITDA of the Company pursuant to clauses
(a) through (i) of this definition for such period.
“Effective Additional Term Loan Amount” is defined in Section 2.5(b)(i).
“Eligible Assignee” means a Person that is primarily engaged in the business of
commercial banking and that (a) is a Lender or an affiliate of a Lender,
(b) shall have senior unsecured long‑term debt ratings which are rated at least
BBB (or the equivalent) as publicly announced by S&P or Fitch Investors
Services, Inc. or Baa2 (or the equivalent) as publicly announced by Moody’s, or
(c) shall otherwise be reasonably acceptable to the Administrative Agent.
“Eligible Designee” means a special purpose corporation, partnership, limited
partnership or limited liability company that is administered by a Lender or an
Affiliate of a Lender and (a) is organized under the laws of the United States
of America or any state thereof, (b) is engaged primarily in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (c) issues (or the parent of which issues) commercial paper rated
at least A‑1 or the equivalent thereof by S&P or the equivalent thereof by
Moody’s.
“Eligible Joint Venture” means, at each time of determination, a joint venture
of the Company or any of its Subsidiaries that has been designated as such to
the Administrative Agent (a) for which annual unaudited financial statements and
quarterly unaudited financial statements have been delivered to the
Administrative Agent and the Lenders, in each case such financial statements
prepared in accordance with GAAP and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, (b) of which between a 20% and 50%
interest in the profits or capital thereof is owned by the Company or one or
more of its Subsidiaries, or the Company and one or more of its Subsidiaries,
(c) for which the Eligible Joint Venture Leverage Ratio of such joint venture is
less than 1.00 to 1.00, and (d) that is validly existing under the Laws of its
jurisdiction of organization or formation (or equivalent); provided, however,
that there may not be more than ten (10) designated Eligible Joint Ventures at
any time.
“Eligible Joint Venture Consolidated Net Income” means, for any period, the net
income (or deficit) of any joint venture of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, but
excluding in any event (a) any extraordinary gain or loss (net of any tax
effect) and (b) net earnings of any Person (other than a Subsidiary) in which
such joint venture or any Subsidiary has an ownership interest unless such net
earnings shall have actually been received by such joint venture or such
Subsidiary in the form of cash distributions.

11
67501104_3

--------------------------------------------------------------------------------






“Eligible Joint Venture EBITDA” means, for any period, for any joint venture of
the Company or any of its Subsidiaries, an amount equal to Eligible Joint
Venture Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Eligible Joint Venture Consolidated Net
Income: (i) Eligible Joint Venture Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by such
joint venture for such period, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses of such joint venture reducing such Eligible
Joint Venture Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Eligible Joint Venture Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of such joint venture for such
period and (ii) all non-cash items increasing Eligible Joint Venture
Consolidated Net Income for such period.
“Eligible Joint Venture Interest Charges” means, for any period, for any joint
venture of the Company or any of its Subsidiaries, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of such
joint venture in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of such joint venture with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
“Eligible Joint Venture Leverage Ratio” means, as of any date of determination,
for any joint venture of the Company, the ratio of (a) Indebtedness for such
joint venture of the Company or any of its Subsidiaries, on a consolidated
basis, to (b) Eligible Joint Venture EBITDA for the period of the four prior
fiscal quarters ending on or most recently ended prior to such date.
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.

12
67501104_3

--------------------------------------------------------------------------------






“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to the Alternate Base Rate on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;
provided that in no event shall such rate be less than 0%; provided, further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
“Eurodollar Rate Advance” means an Advance which bears interest at a Eurodollar
Rate.
“Eurodollar Rate Loan” means a Loan made on a fully syndicated basis pursuant to
Section 2.1, which bears interest based on clause (a) of the definition of
“Eurodollar Rate”.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 1.1.5.
“Excluded Joint Venture” means a Subsidiary that is a joint venture or an
unincorporated association that is not required to become a Guarantor pursuant
to Section 7.2(k)(v).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section

13
67501104_3

--------------------------------------------------------------------------------






11.20 and any other “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by other Loan Parties) at the time the Guaranty of such Guarantor, or a grant by
such Guarantor of a security interest, would have become effective with respect
to such related Swap Obligation but for such Guarantor’s failure to constitute
an “eligible contract participant” at such time. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Exemption Certificate” is defined in Section 2.14(e)(vi).
“Existing 2013 Revolving Credit Agreement” means that certain Credit Agreement
dated as of October 28, 2013 by and among the Company, the Borrower and certain
other Subsidiaries of the Company party thereto, as borrowers, the lenders party
thereto and Bank of America, N.A., as administrative agent, in each case, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Existing 2015 Revolving Credit Agreement” means that certain Amended and
Restated Revolving Credit Agreement dated as of July 8, 2015 by and among the
Company, the Borrower and certain other Subsidiaries of the Company party
thereto, as borrowers, the lenders party thereto and Bank of America, N.A., as
administrative agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Existing 2015 Term Loan Credit Agreement” means that certain Term Loan
Agreement dated as of July 8, 2015 by and among the Company, the Borrower, as
borrower, the lenders party thereto and Bank of America, N.A., as administrative
agent, in each case, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Facility Termination Date” shall mean the date on which all of the Termination
Conditions have been satisfied.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. Eastern
time (daylight or standard, as applicable) on such day on such transactions
received by the Administrative Agent from three

14
67501104_3

--------------------------------------------------------------------------------






Federal funds brokers of recognized standing selected by the Administrative
Agent in its sole discretion.
“Fee Letter” means the Fee Letter dated as of July 30, 2012 among the Company,
BofA, MLPFS and CACIB.
“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.
“Fixed Charge Coverage Ratio” is defined in Section 7.4(b).
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the then Applicable Floating Rate Margin.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (a) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (b) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle.
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
“Freeport Joint Ventures” means the joint ventures related to the Freeport
Liquefaction Project.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Fundamental Changes” is defined in Section 7.3(h).
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or

15
67501104_3

--------------------------------------------------------------------------------






administrative authority or functions of or pertaining to government, including
any authority or other quasi‑governmental entity established to perform any of
such functions.
“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent or any
Lender or any indemnitee in any of the other Loan Documents, it shall have the
meaning set forth herein.
“Guaranteed Obligations” is defined in Section 10.1.
“Guarantor(s)” shall mean the Company and the Subsidiary Guarantors.
“Guaranty” means each of (a) the guaranty by the Company of all of the
Obligations of the Borrower pursuant to Article X of this Agreement and (b) the
Subsidiary Guaranty, in each case, as amended, restated, supplemented or
otherwise modified from time to time.
“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.
“Hedge Bank” means any Person that, (a) at the time it enters into a Designated
Hedging Agreements not prohibited by this Agreement, is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Designated Hedging Agreement not prohibited by this Agreement, in
each case, in its capacity as a party to such Designated Hedging Agreement.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar‑denominated or cross‑currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Home Country” is defined in Section 6.18(a)(i).
“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non‑competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.

16
67501104_3

--------------------------------------------------------------------------------






“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) purchase price adjustments, earnouts or other similar forms
of contingent purchase prices), (c) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations, (g) obligations with respect to any
letters of credit, bank guarantees and similar instruments, including, without
limitation, Financial Letters of Credit and Performance Letters of Credit (in
each case, under and as defined in the Existing 2013 Revolving Credit Agreement
and the Existing 2015 Revolving Credit Agreement), and all reimbursement
agreements related thereto, (h) Off‑Balance Sheet Liabilities and
(j) Disqualified Stock.
“Indemnified Matters” is defined in Section 11.7(b).
“Indemnitees” is defined in Section 11.7(b).
“Initial Borrower” is defined in the recital of parties to this Agreement.
“Initial Material Subsidiary” means each Subsidiary (a) the consolidated net
revenues of which for the most recent fiscal year of the Company for which
audited financial statements have been delivered pursuant to Section 7.01(a)(ii)
were greater than five percent (5%) of the Company’s consolidated net revenues
for such fiscal year or (b) the consolidated tangible assets of which as of the
end of such fiscal year were greater than five percent (5%) of the Company’s
consolidated tangible assets as of such date. For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into Dollars at the rates used in preparing the
consolidated balance sheet of the Company included in the applicable financial
statements. The Initial Material Subsidiaries on the Closing Date are identified
in Schedule 1.1.5 hereto.
“Initial Term Loan” is defined in Section 2.1.
“Insolvency Event” is defined in Section 11.15.
“Intercompany Indebtedness” is defined in Section 11.15.
“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off‑Balance Sheet Liabilities, capitalized interest expense, pay‑in‑kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.

17
67501104_3

--------------------------------------------------------------------------------






“Interest Period” means with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) months or six (6) months, commencing on a Business Day
selected by the Borrower on which a Eurodollar Rate Advance is made to the
Borrower pursuant to this Agreement. Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day; provided, further, that subject to the
Administrative Agent’s receipt of all Lenders’ consent thereto, an Interest
Period may be a period other than a period of one (1), two (2), three (3) months
or six (6) months so long as such period is not more than twelve (12) months.
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement as a Lender and their respective successors and assigns.
“Lender Increase Notice” is defined in Section 2.5(b)(i).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent or any other Lender.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages of this Agreement for such
Lender, or on the administrative information sheets provided to the
Administrative Agent in connection herewith or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.16.
“Leverage Ratio” is defined in Section 7.4(a).

18
67501104_3

--------------------------------------------------------------------------------






“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan Account” is defined in Section 2.12(a).
“Loan Documents” means this Agreement, the Fee Letter, the Subsidiary Guaranty
and all other documents, instruments, notes and agreements executed in
connection therewith or contemplated thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time.
“Loan Parties” means, at any time, the Company, the Borrower and each of the
Subsidiary Guarantors.
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, and collectively all Term Loans whether
made or continued as or converted to Floating Rate Loans or Eurodollar Rate
Loans.
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
results of operations of the Company, any other Borrower, or the Company and its
Subsidiaries, taken as a whole, (b) the collective ability of the Company or any
of its Subsidiaries to perform their respective obligations under the Loan
Documents, or (c) the ability of the Lenders or the Administrative Agent to
enforce the Obligations; it being understood and agreed that the occurrence of a
Product Liability Event shall not constitute an event which causes a “Material
Adverse Effect” unless and until the aggregate amount of, or attributable to,
Product Liability Events (to the extent not covered by third‑party insurance as
to which the insured does not dispute coverage) exceeds, during any period of
twelve (12) consecutive months, the greater of (x) $20,000,000 and (y) 20% of
EBITDA (for the then most recently completed period of four fiscal quarters of
the Company).
“Material Indebtedness” is defined in Section 8.1(e).
“Material Subsidiary” means, without duplication, (a) each Subsidiary Borrower
and (b) any Subsidiary that directly or indirectly owns or Controls any
Subsidiary Borrower or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 7.01(a)(ii) were greater than five percent (5%) of the Company’s
consolidated net revenues for such fiscal year or (ii) the consolidated assets
of which as of the end of such fiscal year were greater than five percent (5%)
of the Company’s consolidated assets as of such date; provided that, if at any
time the aggregate amount of the consolidated net revenues or consolidated
assets of all Subsidiaries that are not Material Subsidiaries exceeds twenty
percent (20%) of the Company’s consolidated net revenues for any such fiscal
year or twenty percent (20%) of the Company’s consolidated assets as of the end
of any such fiscal year, the Company (or, in the event

19
67501104_3

--------------------------------------------------------------------------------






the Company has failed to do so within 10 days, the Administrative Agent) shall
designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries. For purposes of making the
determinations required by this definition, (x) revenues and assets of Foreign
Subsidiaries shall be converted into Dollars at the rates used in preparing the
consolidated balance sheet of the Company included in the applicable financial
statements and (y) revenues and assets of Excluded Joint Ventures shall be
disregarded. The Material Subsidiaries on the Closing Date are identified in
Schedule 1.1.5 hereto.
“Maximum Rate” is defined in Section 12.12.


“MLPFS” means Merrill, Lynch, Pierce, Fenner & Smith Incorporated.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly owned subsidiary of the Company.


“Net Cash Proceeds” means, with respect to any Asset Sale or Sale and Leaseback
Transaction by any Person, (a) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale or Sale and Leaseback
Transaction), after (i) provision for all income or other taxes measured by or
resulting from such Asset Sale or Sale and Leaseback Transaction, (ii) payment
of all brokerage commissions and other fees and expenses and commissions related
to such Asset Sale or Sale and Leaseback Transaction, and (iii) all amounts used
to repay Indebtedness (and any premium or penalty thereon) secured by a Lien on
any asset disposed of in such Asset Sale or Sale and Leaseback Transaction or
which is or may be required (by the express terms of the instrument governing
such Indebtedness or by applicable law) to be repaid in connection with such
Asset Sale or Sale and Leaseback Transaction (including payments made to obtain
or avoid the need for the consent of any holder of such Indebtedness); and
(b) cash or Cash Equivalents payments in respect of any other consideration
received by such Person or any Subsidiary of such Person from such Asset Sale or
Sale and Leaseback Transaction upon receipt of such cash payments by such Person
or such Subsidiary.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (b) has been
approved by the Required Lenders.
“Non-Obligor Subsidiaries” is defined in Section 7.3(q).
“Non-U.S. Lender” is defined in Section 2.14(e)(vi).

20
67501104_3

--------------------------------------------------------------------------------






“Note Purchase Agreements” means the 2012 Note Purchase Agreement and the 2015
Note Purchase Agreement.
“NPA Notes” means senior notes in an aggregate original principal amount of up
to $1,100,000,000 issued by the Borrower pursuant to the Note Purchase
Agreements as set forth therein.
“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing, by the Borrower or any of its Subsidiaries to the
Administrative Agent, any Lender, the Arrangers, any Affiliate of the
Administrative Agent or any Lender, any Indemnitee, of any kind or nature,
present or future, arising under this Agreement or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, foreign exchange risk, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in
each case whether or not allowed), and any other sum chargeable to the Company
or any of its Subsidiaries under this Agreement or any other Loan Document but
excludes Hedging Obligations.
“Off‑Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so‑called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Other Taxes” is defined in Section 2.14(e)(ii).
“Parent Guarantor” is defined in the recital of parties to this Agreement.
“Participants” is defined in Section 14.1(d).
“Participant Register” is defined in Section 14.1.
“Payment Date” means the last Business Day of each quarter, the Termination Date
and the Facility Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” is defined in Section 7.3(f).
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

21
67501104_3

--------------------------------------------------------------------------------






“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or other obligor which is not also a guarantor or
obligor of such Refinanced Indebtedness, (iv) if such Refinanced Indebtedness is
subordinated in right of payment to the Obligations, is subordinated in right of
payment to the Obligations on terms no less favorable to the Lenders than those
contained in the documentation governing such Refinanced Indebtedness, (v) does
not have covenants, events of default or other material terms, taken as a whole,
that are less favorable to the Loans Parties than those of the Refinanced
Indebtedness and (vi) has an interest rate not exceeding the then applicable
market interest rate.
“Permitted Sale and Leaseback Transactions” means (a) (i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

22
67501104_3

--------------------------------------------------------------------------------






“Platform” is defined in Section 15.1(c).
“Pricing Ratio” means the ratio of (a) all Adjusted Indebtedness of the Company
and its Subsidiaries to (b) EBITDA.
“Prime Rate” means the prime rate of interest announced by BofA from time to
time (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.
“Pro Forma Financial Statements” is defined in Section 5.1(f)(iii).
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) by
(b) the Aggregate Commitment at such time; provided, however, if the Commitments
are terminated pursuant to the terms of this Agreement, then “Pro Rata Share”
means the percentage obtained by dividing (x)  such Lender’s Term Loans, by (y) 
the aggregate outstanding amount of Term Loans.
“Product Liability Event” means, solely in connection with asbestos‑related
claims and litigation, (a) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (b) the Company or any Subsidiary
(i) enters into settlements for the payment of money or (ii) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and with
respect to such judgments or orders, (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect.
“Proposed New Lender” is defined in Section 2.5(b)(i).
“Protesting Lender” is defined in Section 2.20.
“Public Lender” is defined in Section 15.1(c).
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Securitization Financing” means the securitization of accounts
receivables or other working capital assets of the Company or any of its
Subsidiaries on customary market terms (including, without limitation, Standard
Securitization Undertakings and a Receivables Repurchase Obligation) as
determined in good faith by the Company to be in the aggregate commercially fair
and reasonable to the Company and its Subsidiaries taken as a whole.
“Rate Option” means the Eurodollar Rate or the Floating Rate, as applicable.

23
67501104_3

--------------------------------------------------------------------------------






“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Securitization Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Register” is defined in Section 14.1(c).
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non‑banks and non‑broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Repayment Date” is defined in Section 2.4(b).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure

24
67501104_3

--------------------------------------------------------------------------------






to meet the minimum funding standards of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.
“Required Lenders” means, subject to Section 2.22(b), Lenders whose Pro Rata
Shares, in the aggregate, are greater than fifty percent (50%); provided,
however, that, if the Commitments have been terminated pursuant to the terms of
this Agreement, “Required Lenders” means Lenders (without regard to the Lenders’
performance of their respective obligations hereunder) whose aggregate ratable
shares (stated as a percentage) of the aggregate outstanding principal balance
of the sum of all Loans are greater than fifty percent (50%).
“Requirements of Law” means, as to any Person, the charter and by‑laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.
“Resignation Effective Date” is defined in Section 12.6.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (b) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (c) any payment or prepayment of principal of, or interest
(whether in cash or as payment‑in‑kind), premium, if any, fees or other charges
with respect to, any Indebtedness subordinated to the Obligations, or any
redemption, purchase, retirement, defeasance, prepayment or other acquisition
for value, direct or indirect, of any Indebtedness other than (i) the
Obligations and (ii) any scheduled payments of principal of or interest with
respect to Company’s Indebtedness issued pursuant to the Transaction Facilities,
(d) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any Indebtedness (other
than the Obligations) or any Equity Interests of the Company or any of its
Subsidiaries, or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission and
(e) any payment in respect of a purchase price adjustment, earn‑out or other
similar form of contingent purchase price.
“Risk‑Based Capital Guidelines” is defined in Section 4.2.

25
67501104_3

--------------------------------------------------------------------------------






“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Selling Lender” is defined in Section 2.5(b)(ii).
“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof with and into The Shaw Group Inc.)
pursuant to the Transaction Agreement as in effect on the date hereof.
“Shaw Material Adverse Effect” means any event, occurrence, state of facts,
circumstance, condition, effect, change or combination of the foregoing that (a)
has a material adverse effect on the ability of The Shaw Group Inc. to
consummate the Merger and the other Transactions, or (b) is material and adverse
to the business, results of operations or condition (financial or otherwise) of
The Shaw Group Inc. and its Subsidiaries, taken as a whole, except to the extent
such material adverse effect under this clause (b) results from or is
attributable to (i) any changes in general United States or global economic
conditions (including securities, credit, financial or other capital markets
conditions), except to the extent such changes in conditions have a
disproportionate effect on The Shaw Group Inc. and its Subsidiaries, taken as a
whole, relative to others in the industries in which The Shaw Group Inc. and its
Subsidiaries operate, (ii) any changes in conditions generally affecting any of
the industries in which The Shaw Group Inc. and its Subsidiaries operate, except
to the extent such changes in conditions have a disproportionate effect on The
Shaw Group Inc. and its Subsidiaries, taken as a whole, relative to others in
any such industry, (iii) any decline in the market price of The Shaw Group Inc.
Common Stock (it being understood that the facts or occurrences giving rise to
or contributing to such decline may be deemed to constitute, and be taken into
account in determining whether there has been or would be reasonably likely to
be, a Shaw Material Adverse Effect), (iv) any failure, in and of itself, by The
Shaw Group Inc. to meet any internal or published projections or forecasts in
respect of revenues, earnings or other financial or operating metrics (it being
understood that the facts or occurrences giving rise to or contributing to such
failure may be deemed to constitute, and be taken into account in determining
whether there has been or would be reasonably likely to be, a Shaw Material
Adverse Effect), (v) any change in Law or GAAP (or authoritative interpretations
thereof), except to the extent such changes have a disproportionate effect on
The Shaw Group Inc. and its Subsidiaries, taken as a whole, relative to others
in any industry in which The Shaw Group Inc. and any of its Subsidiaries
operate, (vi) geopolitical

26
67501104_3

--------------------------------------------------------------------------------






conditions, the outbreak or escalation of hostilities, any acts of war, sabotage
or terrorism, or any escalation or worsening of any such acts of war, sabotage
or terrorism threatened or underway as of the date of this Agreement, except to
the extent such conditions or events have a disproportionate effect on The Shaw
Group Inc. and its Subsidiaries, taken as a whole, relative to others in any
industry in which The Shaw Group Inc. and any of its Subsidiaries operate, (vii)
any hurricane, tornado, flood, earthquake or other natural disaster, except to
the extent such events have a disproportionate effect on The Shaw Group Inc. and
its Subsidiaries, taken as a whole, relative to others in any industry in which
The Shaw Group Inc. and any of its Subsidiaries operate and (viii) the
announcement or pendency of the Transactions (including any resulting contract
cancellations or restructurings, delays in contract awards or failure to receive
pending contract awards). Any capitalized term referred to in this paragraph is
used herein as defined in the Transaction Agreement.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
(b)    it is then able and expects to be able to pay its debts as they mature;
and
(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
“specified currency” is defined in Section 2.21.
“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary thereof which the Company has determined in
good faith to be customary in a Qualified Securitization Financing.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited

27
67501104_3

--------------------------------------------------------------------------------






liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company (excluding NEH).
“Subsidiary Borrower(s)” is defined in the Existing 2013 Revolving Credit
Agreement.
“Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower (other than the
Borrower); (b) all of the Company’s Material Subsidiaries (other than any
Excluded Foreign Subsidiary); (c) all Subsidiaries acquired or formed after the
Closing Date which are Material Subsidiaries and which have or are required to
have satisfied the provisions of Section 7.2(k)(i); (d) all of the Company’s
Subsidiaries which become Material Subsidiaries and which have satisfied or are
required to have satisfied the provisions of Section 7.2(k)(ii); and (e) all
other Subsidiaries which become Subsidiary Guarantors in satisfaction of the
provisions of Section 7.2(k)(iii) or Section 7.3(q), in each case with respect
to clauses (a) through (e) above, and together with their respective successors
and assigns.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
Closing Date executed by each Subsidiary Guarantor and any and all supplements
thereto executed from time to time by each additional Subsidiary Guarantor in
favor of the Administrative Agent in substantially the form of Exhibit H
attached hereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Substantial Portion” means, with respect to the consolidated assets of the
Company and its Subsidiaries, assets which (a) represent more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve‑month period ending with the month in which such
determination is made, or (b) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above.
“Supplement” is defined in Section 7.2(k)(i).
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” is defined in Section 2.14(e)(i).
“Term Loans” is defined in Section 2.1.
“Termination Conditions” is defined in Section 2.18.
“Termination Date” means the earlier of (a) the fourth anniversary of the
Transaction Closing Date, provided that if such date is not a Business Day, the
Termination Date determined by this clause (a) shall be the immediately
preceding Business Day, and (b) the date of termination in whole

28
67501104_3

--------------------------------------------------------------------------------






of the Aggregate Commitment pursuant to Section 2.5 hereof or the date of the
Obligations becoming immediately due pursuant to Section 9.1 hereof.
“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (f) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (g) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.
“Threshold Amount” means an amount equal to the lesser of (a) $75,000,000 and
(b) the equivalent threshold amount set forth in the Note Purchase Agreements
(or any related document thereto).
“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the issuance and placement of the NPA Notes
or amendment of the 2012 Note Purchase Agreement, the entering into and funding
of the Existing 2013 Revolving Credit Agreement, the entering into and funding
of the Existing 2015 Revolving Credit Agreement, the entering into and funding
of the Existing 2015 Term Loan Credit Agreement, and the entering into and
funding under the credit facility established under this Agreement.
“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.
“Transaction Closing Date” means the date occurring on or after the Closing Date
on which the conditions precedent set forth in Section 5.1(b) are satisfied,
which date shall be no later than April 30, 2013 (or June 30, 2013 if the
Outside Date (as defined in the Transaction Agreement) shall have been extended
to June 30, 2013 pursuant to Section 8.1(b)(i) of the Transaction Agreement as
in effect on July 30, 2012).
“Transaction Facilities” means the credit facility established under this
Agreement, the Existing 2013 Revolving Credit Agreement, the Existing 2015
Revolving Credit Agreement, the Existing 2015 Term Loan Credit Agreement and the
issuance of the NPA Notes pursuant to the Note Purchase Agreements.

29
67501104_3

--------------------------------------------------------------------------------






“Transferee” is defined in Section 14.3.
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.
“Unfunded Liabilities” means (a) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of present value of all vested
nonforfeitable benefits under all Single Employer Plans as of the most recent
measurement date, all as determined under FAS 87 using the methods and
assumptions used by the Company for financial accounting purposes, and (b) in
the case of Multiemployer Plans, the withdrawal liability that would be incurred
by the Controlled Group if all members of the Controlled Group completely
withdrew from all Multiemployer Plans.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
“2012 Note Purchase Agreement” that certain Note Purchase and Guarantee
Agreement dated as of December 27, 2012, among the Borrower, the Company and the
institutional investors named therein, as amended, restated, amended and
restated supplemented or otherwise modified.
“2015 Note Purchase Agreement” that certain Note Purchase and Guarantee
Agreement, among the Borrower, the Company and the institutional investors named
therein, as amended, restated, amended and restated supplemented or otherwise
modified.
SECTION 1.2    Singular/Plural References; Accounting Terms. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with Agreement Accounting Principles.
SECTION 1.3    References. Any references to the Company’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.
SECTION 1.4    Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver,

30
67501104_3

--------------------------------------------------------------------------------






shall be or be deemed a waiver by the Administrative Agent or any Lender of any
Default disclosed therein. Any items disclosed in any such supplemental
disclosures shall be included in the calculation of any limits, baskets or
similar restrictions contained in this Agreement or any of the other Loan
Documents.
ARTICLE II    
TERM LOAN FACILITY
SECTION 2.1    Term Loans.
(a)    Amount of Term Loans. Upon the satisfaction of the conditions precedent
set forth in Sections 5.1, on the Transaction Closing Date, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make a term loan to the Borrower on the Transaction Closing Date,
in Dollars, in an amount not to exceed such Lender’s Commitment at such time (an
“Initial Term Loan” and, together with any Additional Term Loan made pursuant to
Section 2.5(b)(i), the “Term Loans”). Term Loans borrowed and repaid may not be
reborrowed. The Term Loans made on the Transaction Closing Date or on or before
the third (3rd) Business Day thereafter shall initially be Floating Rate Loans
and thereafter may be continued as Floating Rate Loans or converted into
Eurodollar Rate Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations therein set forth and set forth in this
Article II and set forth in the definition of Interest Period. On the
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Term Loans made to it.
(b)    Borrowing/Election Notice. The Borrower shall deliver to the
Administrative Agent a Borrowing/Election Notice, signed by it, in accordance
with the terms of Section 2.7.
(c)    Making of Term Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Term Loans, the Administrative Agent
shall notify each Lender by telecopy, or other similar form of transmission, of
the requested Term Loan. Each Lender shall make available its Term Loan in
accordance with the terms of Section 2.6. The Administrative Agent will promptly
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s office in New York, New York on the applicable Borrowing
Date and shall disburse such proceeds in accordance with the Borrower’s
disbursement instructions set forth in such Borrowing/Election Notice. The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Lender of its obligations hereunder to make its Term Loan on such
Borrowing Date.
SECTION 2.2    [RESERVED]
SECTION 2.3    Rate Options for all Advances; Maximum Interest Periods. The Term
Loans may be Floating Rate Advances or Eurodollar Rate Advances, or a
combination thereof, selected by the Borrower in accordance with Section 2.9.
The Borrower may select, in accordance with Section 2.9, Rate Options and
Interest Periods applicable to portions of the Term Loans; provided that there
shall be no more than seven (7) Interest Periods in effect with respect to all
of the Loans at any time.

31
67501104_3

--------------------------------------------------------------------------------






SECTION 2.4    Payments.
(a)    Optional Payments. The Borrower may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum amount of One Million Dollars ($1,000,000) and in
integral multiples of One Million Dollars ($1,000,000) in excess thereof.
Eurodollar Rate Advances may be voluntarily repaid or prepaid prior to the last
day of the applicable Interest Period, subject to the indemnification provisions
contained in Section 4.4, in an aggregate minimum amount of Four Million and
00/100 Dollars ($4,000,000) and in integral multiples of One Million and 00/100
Dollars ($1,000,000) in excess thereof; provided, that the Borrower may not so
prepay Eurodollar Rate Advances unless it shall have provided at least three
(3) Business Days’ prior written notice to the Administrative Agent of such
prepayment and provided, further, all Eurodollar Loans constituting part of the
same Eurodollar Rate Advance shall be repaid or prepaid at the same time. In
each case, such notice of prepayment must be in a form reasonably acceptable to
the Administrative Agent.
(b)    Amortization of Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the last day of
each March, June, September and December, commencing with the first of such days
occurring after the Transaction Closing Date, and on the Termination Date (each
such day, a “Repayment Date”), an aggregate principal amount of the Term Loans
as set forth below opposite such Repayment Date:
Repayment Date
Amount (Percentage of Principal Amount of Term Loans as of the Transaction
Closing Date)
1st through 4th Repayment Dates
1.875%
5th through 12th Repayment Dates
2.5%
13th through 16th Repayment Dates
3.75%
Termination Date
Remainder



SECTION 2.5    Changes in Commitments; Incremental Term Loans.
(a)    Commitment Reductions. The Company may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of Ten Million and 00/100 Dollars ($10,000,000) and integral
multiples of One Million and 00/100 Dollars ($1,000,000) in excess of that
amount (unless the Aggregate Commitment is reduced in whole), upon at least
three (3) Business Day’s prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction. All accrued commitment
fees shall be payable on the effective date of any termination of all or any
part of the obligations of the Lenders to make Loans hereunder.

32
67501104_3

--------------------------------------------------------------------------------






(b)    Increase in Term Loans.
(i)    At any time, the Company (on behalf of itself and the Borrower) may
request that additional Term Loans (“Additional Term Loans”) in an aggregate
principal amount not in excess of $250,000,000 be made under this Agreement;
provided that, without the prior written consent of the Required Lenders, (a) 
the Company shall not be entitled to make more than one such request during any
calendar year; and (b) each such request shall be in a minimum amount of at
least $50,000,000 and increments of $5,000,000 in excess thereof. Such request
shall be made in a written notice given to the Administrative Agent and the
Lenders by the Company not less than twenty (20) Business Days prior to the
proposed date of making of the Additional Term Loans, which notice
(an “Additional Term Loan Notice”) shall specify the amount of the proposed
Additional Term Loans and the proposed date of borrowing thereof. In the event
of such an Additional Term Loan Notice, each of the Lenders shall be given the
opportunity to participate in the requested borrowing ratably in proportions of
their respective outstanding Initial Term Loans. No Lender shall have any
obligation to make any Additional Term Loans pursuant to an Additional Term Loan
Notice. On or prior to the date that is fifteen (15) Business Days after receipt
of the Additional Term Loan Notice, each Lender shall submit to the
Administrative Agent a notice indicating the maximum amount of Additional Term
Loans by which it is willing to lend in connection with such Additional Term
Loan Notice (any such notice to the Administrative Agent being herein a “Lender
Increase Notice”). Any Lender which does not submit a Lender Increase Notice to
the Administrative Agent prior to the expiration of such fifteen (15) Business
Day period shall be deemed to have denied any increase in its Commitment. In the
event that the amount of Term Loans set forth in the Lender Increase Notices
exceed the amount requested by the Company in the Additional Term Loan Notice,
the Administrative Agent and each Arranger shall have the right, in consultation
with the Company, to allocate the amount of Additional Term Loans necessary to
meet the Company’s Additional Term Loan Notice. In the event that the increases
of Term Loans set forth in the Lender Increase Notices are less than the amount
requested by the Company, not later than three (3) Business Days prior to the
proposed effective date the Company may notify the Administrative Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Additional Term Loan Notice.
Any Proposed New Lender shall be consented to by the Administrative Agent (which
consent shall not be unreasonably withheld). If the Company shall not have
arranged any Proposed New Lender(s) to commit to the shortfall from the Lender
Increase Notices, then the Company shall be deemed to have reduced the amount of
its Additional Term Loan Notice to the aggregate amount set forth in the Lender
Increase Notices. Based upon the Lender Increase Notices, any allocations made
in connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Administrative Agent shall notify the Company and the Lenders on
or before the Business Day immediately prior to the proposed date of borrowing
of the Additional Term Loans the amount of each Lender’s and Proposed New
Lenders’ Additional Term Loans (the “Effective Additional Term Loan Amount”) and
the aggregate amount of the Additional Term Loans. Any borrowing of the
Additional Term Loans shall be subject to the following conditions precedent:
(A) the Company shall have obtained the consent thereto of each Guarantor and
its reaffirmation

33
67501104_3

--------------------------------------------------------------------------------






of the Loan Document(s) executed by it, which consent and reaffirmation shall be
in writing and in form and substance reasonably satisfactory to the
Administrative Agent, (B) as of the date of the Additional Term Loan Notice and
as of the proposed date of borrowing of the Additional Term Loans, all
representations and warranties shall be true and correct in all material
respects as though made on such date and no event shall have occurred and then
be continuing which constitutes a Default or Unmatured Default, (C) the
Borrower, the Administrative Agent and each Proposed New Lender or Lender that
shall have agreed to lend an Additional Term Loan shall have executed and
delivered a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent, (D) counsel for the Company and for the Guarantors
shall have provided to the Administrative Agent supplemental opinions in form
and substance reasonably satisfactory to the Administrative Agent and (E) the
Borrower and the Proposed New Lender shall otherwise have executed and delivered
such other instruments and documents as may be required under Article V or that
the Administrative Agent shall have reasonably requested in connection with such
borrowing. If any fee shall be charged by the Lenders in connection with any
such increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Administrative Agent to the Company. Upon satisfaction of the conditions
precedent to the making of any Additional Term Loans by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Lender and
shall have the rights and obligations of a Lender hereunder and thereunder.
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.
SECTION 2.6    Method of Borrowing. On each Borrowing Date, each Lender shall
make available its Term Loan or Term Loans, if any, not later than 1:00 p.m.,
Eastern time (daylight or standard, as applicable), in Federal or other funds
immediately available to the Administrative Agent, in New York, New York at its
address specified in or pursuant to Article XV. Unless the Administrative Agent
determines that any applicable condition specified in Article V has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.
SECTION 2.7    Method of Selecting Types and Interest Periods for Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Rate Advance, the Interest Period applicable to each Advance from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in
substantially the form of Exhibit B hereto or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
(a “Borrowing/Election Notice”), appropriately completed and signed by an
Authorized Officer, not later than 11:00 a.m. Eastern time (daylight or
standard, as applicable) (a) on or before the Borrowing Date of each Floating
Rate Advance, (b) three (3) Business Days before the Borrowing Date for each
Eurodollar Rate Advance. The Borrower shall select Interest Periods so that, to
the best of their knowledge, it will not be necessary to prepay all or any
portion of any Eurodollar Rate Loan prior to the last day of the applicable
Interest Period in order to make mandatory prepayments as required pursuant to
the terms hereof. Each Floating Rate Advance and all Obligations other than
Loans shall bear interest from and including the date of the making of such
Advance, in the case of Loans,

34
67501104_3

--------------------------------------------------------------------------------






and the date such Obligation is due and owing in the case of such other
Obligations, to (but not including) the date of repayment thereof at the
Floating Rate changing when and as such Floating Rate changes. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurodollar Rate Advance shall bear interest from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined as applicable
to such Eurodollar Rate Advance and shall change as and when the Applicable
Eurodollar Margin changes.
SECTION 2.8    Minimum Amount of Each Advance. Each Advance shall be in the
minimum amount of Four Million Dollars ($4,000,000) and in multiples of One
Million Dollars ($1,000,000) if in excess thereof.
SECTION 2.9    Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
(a)    Right to Convert. The Borrower may elect from time to time, subject to
the provisions of Section 2.3 and this Section 2.9, to convert all or any part
of a Loan of any Type into any other Type or Types of Loans; provided that any
conversion of any Eurodollar Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.
(b)    Automatic Conversion and Continuation. Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are converted
into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as Eurodollar
Rate Loans until the end of the then applicable Interest Period therefor, at
which time such Eurodollar Rate Loans shall be automatically converted into
Floating Rate Loans unless such Eurodollar Rate Loans shall have been repaid or
the Company shall have given the Administrative Agent notice in accordance with
Section 2.9(d) requesting that, at the end of such Interest Period, such
Eurodollar Rate Loans continue as a Eurodollar Rate Loan.
(c)    No Conversion Post‑Default or Post‑Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(a) or Section 2.9(b), no Loan
may be converted into or continued as a Eurodollar Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.
(d)    Borrowing/Election Notice. The Company shall give the Administrative
Agent an irrevocable Borrowing/Election Notice of each conversion of a Floating
Rate Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan
not later than 11:00 a.m. Eastern time (daylight or standard, as applicable)
(x) one (1) Business Day prior to the date of the requested conversion or
continuation, with respect to any Loan to be converted to or continued as a
Floating Rate Advance, and (y) three (3) Business Days prior to the date of the
requested conversion or continuation, with respect to any Loan to be converted
or continued as a Eurodollar Rate Loan, specifying: (1) the requested date
(which shall be a Business Day) of such conversion or continuation; (2) the
amount and Type of the Loan to be converted or continued; and (3) if applicable,
the amount of Eurodollar Rate Loan(s) into which such Loan is to be converted or
continued and the duration of the Interest Period applicable thereto.

35
67501104_3

--------------------------------------------------------------------------------






SECTION 2.10    Default Rate. After the occurrence and during the continuance of
a Default, at the direction of the Required Lenders, the interest rate(s)
applicable to the Obligations and all other fees shall be equal to (x) the
interest rates and fees calculated based on the maximum Applicable Floating Rate
Margins and Applicable Eurodollar Margin, as applicable (it being understood
that except for the Eurodollar Rate Loans or as otherwise provided herein, the
interest rate for all Obligations before giving effect to this clause (x) shall
be the Applicable Floating Rate Margin plus Alternate Base Rate), as specified
pursuant to Section 2.14(d)(ii) plus (y) two percent (2.00%) per annum for all
such Obligations and fees ; provided that during the continuation of a Default
under Sections 8.1(a)(i) such interest rate and fee increases shall be
automatically applicable without any action of the Required Lenders.
SECTION 2.11    Method of Payment. The Administrative Agent is hereby authorized
to charge any account of the Borrower maintained with BofA or any of its
Affiliates for each payment of principal, interest and fees as it becomes due
hereunder.
SECTION 2.12    Evidence of Debt.
(a)    Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) on its books and records
evidencing the indebtedness of the Borrower to such Lender owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
(b)    Register. The Register maintained by the Administrative Agent pursuant to
Section 14.1(c) shall include a control account, and a subsidiary account for
each Lender and the Borrower, in which accounts (taken together) shall be
recorded (i) the date and the amount of each Loan made hereunder, the Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the effective date and amount of each
Assignment and Assumption delivered to and accepted by it and the parties
thereto pursuant to Section 14.1, (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest.
(c)    Entries in Loan Account and Register. The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to clauses
(a) or (b) of this Section shall be prima facie evidence thereof for all
purposes, absent manifest error, unless the Borrower objects to information
contained in the Loan Accounts, the Register or the other accounts within thirty
(30) days of the Borrower’s receipt of such information; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or other amounts in accordance with the terms of this
Agreement.
(d)    Noteless Transaction; Notes Issued Upon Request. Any Lender may request
that the Term Loans made or to be made by it each be evidenced by a promissory
note in substantially the form of Exhibit I to evidence such Lender’s Term
Loans. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note for such Loans payable to the order

36
67501104_3

--------------------------------------------------------------------------------






of such Lender. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 14.1) be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
SECTION 2.13    Telephonic Notices. The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower authorizes the
Company to make requests and give notices hereunder on behalf of the Borrower.
The Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, signed by an Authorized Officer, of each telephonic notice. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error. In case of
disagreement concerning such notices, if the Administrative Agent has recorded
telephonic borrowing notices, such recordings will be made available to the
Borrower upon its request therefor.
SECTION 2.14    Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.
(a)    Promise to Pay. All Advances shall be paid in full by the Borrower on the
Termination Date. The Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.
(b)    Interest Payment Dates. Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the Transaction Closing Date, upon any prepayment whether by acceleration
or otherwise, and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity; provided,
interest accrued on each Eurodollar Rate Loan having an Interest Period longer
than three months shall also be payable on the last day of each three‑month
interval during such Interest Period. Interest accrued on the principal balance
of all other Obligations shall be payable in arrears (i) on the last Business
Day of each calendar quarter, commencing on the first such day following the
incurrence of such Obligation, (ii) upon repayment thereof in full or in part,
and (iii) if not theretofore paid in full, at the time such other Obligation
becomes due and payable (whether by acceleration or otherwise).
(c)    [Reserved].
(d)    Interest and Fee Basis; Applicable Floating Rate Margins and Applicable
Eurodollar Margin.
(i)    Interest and all fees, Eurodollar Rate Loans and Floating Rate Loans
calculated by reference to the Federal Fund Effective Rate shall be calculated
for actual days elapsed on the basis of a 360‑day year. Interest on all
Alternate Base Rate Loans shall be calculated for actual days elapsed on the
basis of a 365/366‑day year. Interest shall be

37
67501104_3

--------------------------------------------------------------------------------






payable for the day an Obligation is incurred but not for the day of any payment
on the amount paid if payment is received prior to 3:00 p.m. Eastern time
(daylight or standard, as applicable) at the place of payment. If any payment of
principal of or interest on a Loan or any payment of any other Obligations shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest, fees and commissions
in connection with such payment.
(ii)    The Applicable Floating Rate Margin and Applicable Eurodollar Margin
shall, subject to the provisions of Section 2.14(d)(ii)(B) below, be determined
from time to time by reference to the table set forth below, on the basis of the
then applicable Pricing Ratio as described in this Section 2.14(d)(ii):
Pricing Ratio
Less than 1.25 to 1.00
Greater than or equal to 1.25 to 1.00 and less than 2.00 to 1.00
Greater than or equal to 2.00 to 1.00 and less than 2.50 to 1.00
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
Greater than or  equal to 3.00 to 1.00
Applicable Eurodollar Margin
1.375
%
1.50
%
1.75
%
2.00
%
2.50
%
Applicable Floating Rate Margin
0.375
%
0.50
%
0.75
%
1.00
%
1.50
%



For purposes of this Section 2.14(d)(ii), the Pricing Ratio shall be equal to
Leverage Ratio calculated as provided in Section 7.4(a); provided, however, that
until such time as the Company delivers the financial statements for the fiscal
quarter ending September 30, 2013, the Pricing Ratio shall be deemed to be
greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00. Upon receipt
of the financial statements delivered pursuant to Sections 7.1(a)(i) and (ii),
as applicable, the Applicable Floating Rate Margin and Applicable Eurodollar
Margin shall be adjusted, such adjustment being effective five (5) Business Days
following the date such financial statements and the compliance certificate
required to be delivered in connection therewith pursuant to Section 7.1(a)(iii)
shall be due; provided, that if the Company shall not have timely delivered its
financial statements in accordance with Section 7.1(a)(i) or (ii), as
applicable, then commencing on the date upon which such financial statements
should have been delivered and continuing until five (5) Business Days following
the date such financial statements are actually delivered, the Applicable
Floating Rate Margin and Applicable Eurodollar Margin shall be the maximum
Applicable Floating Rate Margin and Applicable Eurodollar Margin, as applicable,
as set forth in this Section 2.14(d)(ii).
(e)    Taxes.
(i)    Any and all payments by the Company and the Borrower hereunder (whether
in respect of principal, interest, fees or otherwise) shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings or any interest, penalties and
liabilities with respect thereto including those arising after the Closing Date
as a result of the adoption of or any change in any law, treaty, rule,
regulation, guideline or determination of a Governmental Authority or any

38
67501104_3

--------------------------------------------------------------------------------






change in the interpretation or application thereof by a Governmental Authority
but excluding, in the case of each Lender and the Administrative Agent, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by such Lender’s or the Administrative Agent’s, as the
case may be, net income by the United States of America or any Governmental
Authority of the jurisdiction under the laws of which such Lender or the
Administrative Agent, as the case may be, is organized and any U.S. federal
withholding taxes imposed under FATCA (all such non‑excluded taxes, levies,
imposts, deductions, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Commitments or the Loans being hereinafter
referred to as “Taxes”). If the Company or the Borrower shall be required by law
to deduct or withhold any Taxes from or in respect of any sum payable hereunder
or under the other Loan Documents to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions or withholdings (including deductions applicable to
additional sums payable under this Section 2.14(e)) such Lender or
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Company or the Borrower, as applicable, shall make such deductions or
withholdings, and (iii) the Company or the Borrower, as applicable, shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law. If a withholding tax of the United
States of America or any other Governmental Authority shall be or become
applicable (y) after the date of this Agreement, to such payments by the Company
or the Borrower made to the Lending Installation or any other office that a
Lender may claim as its Lending Installation, or (z) after such Lender’s
selection and designation of any other Lending Installation, to such payments
made to such other Lending Installation, such Lender shall use reasonable
efforts to make, fund and maintain the affected Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
Company’s or the Borrower’s liability hereunder, if the making, funding or
maintenance of such Loans through such other Lending Installation of such Lender
does not, in the judgment of such Lender, otherwise adversely affect such Loans,
or obligations under the Commitment of such Lender.
(ii)    In addition, the Company and the Borrower agree to pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder, or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, the Commitments or the Loans (hereinafter
referred to as “Other Taxes”).
(iii)    The Company and the Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(e)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally

39
67501104_3

--------------------------------------------------------------------------------






asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.
If the Taxes or Other Taxes with respect to which the Company and the Borrower
has made either a direct payment to the taxation or other authority or an
indemnification payment hereunder are subsequently refunded to any Lender, such
Lender will return to the Company or the Borrower, if no Default has occurred
and is continuing, an amount equal to the lesser of the indemnification payment
or the refunded amount. A certificate as to any additional amount payable to any
Lender or the Administrative Agent under this Section 2.14(e) submitted to the
Company or the Borrower and the Administrative Agent (if a Lender is so
submitting) by such Lender or the Administrative Agent shall show in reasonable
detail the amount payable and the calculations used to determine such amount and
shall, absent manifest error, be final, conclusive and binding upon all parties
hereto. Upon the request of any Lender, the Company or the Borrower, as
applicable, shall repay to the Lender the amount paid over pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such Lender is required to repay such
refund to such Governmental Authority. With respect to such deduction or
withholding for or on account of any Taxes and to confirm that all such Taxes
have been paid to the appropriate Governmental Authorities, the Company or the
Borrower shall promptly (and in any event not later than thirty (30) days after
receipt) furnish to each Lender and the Administrative Agent such certificates,
receipts and other documents as may be required (in the reasonable judgment of
such Lender or the Administrative Agent) to establish any tax credit to which
such Lender or the Administrative Agent may be entitled.
(iv)    Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Company or the Borrower, the Company shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof.
(v)    Without prejudice to the survival of any other agreement of the Company
and the Borrower hereunder, the agreements and obligations of the Company and
the Borrower contained in this Section 2.14(e) shall survive the payment in full
of all Obligations and the termination of this Agreement.
(vi)    Each Lender that is not created or organized under the laws of the
United States of America or a political subdivision thereof (each a “Non‑U.S.
Lender”) shall deliver to the Company and the Administrative Agent on or before
the Closing Date, or, if later, the date on which such Lender becomes a Lender
pursuant to Section 14.1 hereof (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only for so long as such
Non‑U.S. Lender is legally entitled to do so), either (1) two (2) duly completed
copies of either (A) IRS Form W‑8BEN, or (B) IRS Form W‑8ECI, or in either case
an applicable successor form; or (2) in the case of a Non‑U.S. Lender that is
not legally entitled to deliver the forms listed in clause (vi)(1), (x) a
certificate of a duly authorized officer of such Non‑U.S. Lender to the effect
that such Non‑U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the Borrower within the meaning of Section 881(c)(3)(B)

40
67501104_3

--------------------------------------------------------------------------------






of the Code, or (C) a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code (such
certificate, an “Exemption Certificate”) and (y) two (2) duly completed copies
of IRS Form W‑8BEN or applicable successor form. Each such Lender further agrees
to deliver to the Company and the Administrative Agent from time to time a true
and accurate certificate executed in duplicate by a duly authorized officer of
such Lender in a form satisfactory to the Company and the Administrative Agent,
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Company and the
Administrative Agent pursuant to this Section 2.14(e)(vi). Further, each Lender
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly‑signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).
Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Borrower or the Administrative Agent to establish any exemption from or
reduction of any Taxes or Other Taxes required to be deducted or withheld and
which may be obtained without undue expense to such Lender. Notwithstanding any
other provision of this Section 2.14(e), neither the Company nor the Borrower
shall be obligated to gross up any payments to any Lender pursuant to
Section 2.14(e)(i), or to indemnify any Lender pursuant to Section 2.14(e)(iii),
in respect of United States federal withholding taxes to the extent imposed as a
result of (x) the failure of such Lender to deliver to the Company the form or
forms and/or an Exemption Certificate, as applicable to such Lender, pursuant to
Section 2.14(e)(vi), (y) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (z) the Lender
designating a successor Lending Installation at which it maintains its Loans
which has the effect of causing such Lender to become obligated for tax payments
in excess of those in effect immediately prior to such designation; provided,
however, that the Company or the Borrower, as the case may be, shall be
obligated to gross up any payments to any such Lender pursuant to
Section 2.14(e)(i), and to indemnify any such Lender pursuant to
Section 2.14(e)(iii), in respect of United States federal withholding taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the Closing Date, which change rendered such Lender no longer
legally entitled to deliver such form or forms or Exemption Certificate or
otherwise ineligible for a complete exemption from U.S. federal withholding tax,
or rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
the Company or (iii) the obligation to gross up payments to any such Lender
pursuant to Section 2.14(e)(i), or to indemnify any such Lender pursuant to
Section 2.14(e)(iii), is with respect

41
67501104_3

--------------------------------------------------------------------------------






to a assignee Lender that becomes a Lender as a result of an assignment made at
the request of the Company.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements or FATCA (including those contained
in Sections 1471(b) or 1472(b) or the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b )(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this paragraph
(vii), "FATCA" shall include any amendments made to FATCA after the date or this
Agreement.
(vii)    Upon the request, and at the expense of the Company, each Lender to
which the Company or the Borrower is required to pay any additional amount
pursuant to this Section 2.14(e), shall reasonably afford the Company or the
Borrower, as applicable, the opportunity to contest, and shall reasonably
cooperate with the Company or the Borrower, as applicable, in contesting, the
imposition of any Tax giving rise to such payment; provided, that (i) such
Lender shall not be required to afford the Company or the Borrower the
opportunity to so contest unless the Company or the Borrower, as applicable,
shall have confirmed in writing to such Lender its obligation to pay such
amounts pursuant to this Agreement; and (ii) the Company shall reimburse such
Lender for its reasonable attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Company or the Borrower in contesting the
imposition of such Tax.
SECTION 2.15    Notification of Advances, Interest Rates, Prepayments and
Aggregate Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing/Election Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify the Borrower and
each Lender of the interest rate applicable to each Eurodollar Rate Loan
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
SECTION 2.16    Lending Installations. Each Lender will book its Loans at the
appropriate Lending Installation listed on the administrative information sheets
provided to the Administrative Agent in connection herewith or such other
Lending Installation designated by such Lender in accordance with the final
sentence of this Section 2.16. All terms of this Agreement shall apply to any
such Lending Installation. Each Lender may, by written or facsimile notice to
the Administrative Agent and the Company, designate a Lending Installation
through which Loans will be made by it and for whose account Loan payments are
to be made.
SECTION 2.17    Payments Generally; Administrative Agent’s Clawback.

42
67501104_3

--------------------------------------------------------------------------------






(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s office in Dollars and in immediately available funds not
later than 3:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s lending office. All payments received by the Administrative
Agent after 3:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
except otherwise provided in the definition of “Termination Date”, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Rate Loans (or, in the case of any
borrowing of Floating Rate Loans, prior to 12:00 noon on the date of such
borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Floating Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent

43
67501104_3

--------------------------------------------------------------------------------






forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.7(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.7(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.7(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
SECTION 2.18    Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement, until all
Loans and other Obligations hereunder shall be paid or satisfied (other than
contingent Obligations to the extent no claim giving rise thereto has been
asserted) (the “Termination Conditions”), all of the rights and remedies under
this Agreement and the other Loan Documents shall survive.
SECTION 2.19    Replacement of Certain Lenders. If a Lender (“Affected Lender”)
shall have: (i) become a Defaulting Lender or a Non-Consenting Lender,
(ii) requested compensation from the Borrower under Sections 2.14(e), 4.1 or 4.2
to recover Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to Section 4.3 claiming that such Lender is unable to extend
Eurodollar Rate Loans to the Borrower for reasons not generally applicable to
the other Lenders or (iv) has invoked Section 11.2, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.1), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.14(e), 4.1, 4.2, 4.4, and
11.7) and obligations under this Agreement and the

44
67501104_3

--------------------------------------------------------------------------------






related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 14.1;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.4) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation or payments required to be made pursuant to Section 4.1 or 4.2,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)    such assignment does not conflict with applicable Requirements of Law;
and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. The Administrative Agent is authorized to execute one or more of
such assignment agreements as attorney‑in‑fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after demand from
the Administrative Agent or the Company for such Affected Lender to execute and
deliver the same.
SECTION 2.20    [RESERVED].
SECTION 2.21    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York, New York on the Business Day preceding that on
which the final, non‑appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to

45
67501104_3

--------------------------------------------------------------------------------






the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to reimburse such Lender or the
Administrative Agent, as the case may be, for any such loss; and if no Default
or Unmatured Default shall have occurred and is continuing and the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Lender
or the Administrative Agent, as the case may be, in the specified currency and
(b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 13.2, such
Lender or the Administrative Agent, as the case may be, agrees to remit such
excess to the Borrower.
SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees. Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.14(c); and
(b)    Voting. The Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.2); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of all Lenders or each Lender affected
thereby.
ARTICLE III    
[RESERVED]
ARTICLE IV    
CHANGE IN CIRCUMSTANCES
SECTION 4.1    Yield Protection.
(a)    Yield Protection. If any law or any governmental or quasi‑governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date of this Agreement and having general
applicability to all banks within the jurisdiction in which such Lender operates
(excluding, for the avoidance of doubt, the effect of and phasing in of capital
requirements or other regulations or guidelines passed prior to the date of this
Agreement), or any interpretation or application thereof by any Governmental
Authority charged with the interpretation or application thereof, or the
compliance of any Lender therewith,
(i)    subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from the Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(e)), or changes the basis of taxation of
payments to any Lender in respect of its Commitment, Loans or other amounts due
it hereunder, or

46
67501104_3

--------------------------------------------------------------------------------






(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans)
with respect to its Commitment or Loans, or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment or the Loans or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Commitment
or Loans, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Commitment or Loans or
interest received by it, by an amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment or Loans or to reduce any amount
received under this Agreement, then, within fifteen (15) days after receipt by
the Company or any other Borrower of written demand by such Lender pursuant to
Section 4.5, the Borrower shall pay such Lender that portion of such increased
expense incurred or reduction in an amount received which such Lender determines
is attributable to making, funding and maintaining its Loans and its Commitment.
(b)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the funding of the Eurodollar Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender. If
a Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional costs shall be due and payable fifteen (15) days
from receipt of such notice.
SECTION 4.2    Changes in Capital Adequacy Regulations. If a Lender determines
(i)(x) the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a “Change” (as defined below) or (y) a
Change shall impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender, and (ii) such increase in capital or imposition will result
in an increase in the cost to such Lender of maintaining its Commitment or Loans
or its obligation to make Loans hereunder, then, within fifteen (15) days after
receipt by the Company or any other Borrower of written demand by such Lender
pursuant to Section 4.5, the Borrower shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Commitment, its Loans or its obligation to make Loans hereunder
(after taking into account

47
67501104_3

--------------------------------------------------------------------------------






such Lender’s policies as to capital adequacy). “Change” means the occurrence,
after the date of this Agreement, of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change”,
regardless of the date enacted, adopted or issued.
SECTION 4.3    Availability of Types of Advances. If (i) any Lender determines
that maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type or maturity appropriate to match fund Eurodollar Rate
Loans are not available or (y) the interest rate applicable to a Eurodollar Rate
Loan does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i), require any Advances of the affected Type to be repaid or converted into
another Type.
SECTION 4.4    Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment (whether voluntary or mandatory,
including, without limitation, as required pursuant to Section 2.4(b)), or
otherwise (including, without limitation, as a result of the provisions of
Section 2.5(b)), or a Eurodollar Rate Loan is not made, converted or continued
on the date specified by the Borrower for any reason other than default by the
Lenders, or a Eurodollar Rate Loan is not prepaid on the date specified by the
Borrower for any reason, the Borrower shall indemnify each Lender for any loss
or cost incurred by it resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the Eurodollar Rate Loan.
SECTION 4.5    Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Rate Loan to reduce any liability of the Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not, in the judgment of the
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Company (with a copy to the Administrative
Agent) as to the amount due, if any, under Sections 2.14(e), 4.1, 4.2 or 4.4 and
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be prima facie evidence thereof and binding on
the Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender funded its Eurodollar Rate Loan through the
purchase of a

48
67501104_3

--------------------------------------------------------------------------------






deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such statement. The obligations of the Company
and the Borrower under Sections 2.14(e), 4.1, 4.2 and 4.4 shall survive payment
of the Obligations and termination of this Agreement.
ARTICLE V    
CONDITIONS PRECEDENT
SECTION 5.1    Initial Advances. The Lenders shall not be required to make Loans
on the Transaction Closing Date unless:
(a)    On or prior to the Closing Date, the Borrower shall have furnished to the
Administrative Agent each of the following, with sufficient copies (if
applicable) for the Lenders, all in form and substance satisfactory to the
Administrative Agent and the Lenders:  
(i)    Counterparts of this Agreement and to the extent requested by any Lender
at least five Business Days prior to the Closing Date, a promissory note in
substantially the form of Exhibit I issued to such Lender, in each case duly
executed by each party hereto or thereto;
(ii)    Counterparts of the Subsidiary Guaranty duly executed by each party
thereto;
(iii)    Copies of the Certificate of Incorporation or comparable charter
documents of the Borrower and the Initial Material Subsidiaries as of the
Closing Date, together with all amendments and a certificate of good standing,
both certified as of a recent date by the appropriate governmental officer in
its jurisdiction of incorporation;
(iv)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower and the Initial Material Subsidiaries of their respective By‑Laws or
comparable governance documents and of their respective Board of Directors’
resolutions authorizing the execution of the Loan Documents entered into by it;
(v)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and the Initial Material Subsidiaries, which shall
identify by name and title and bear the signature of the officers of the
Borrower or Initial Material Subsidiary authorized to sign the Loan Documents
and, of the Borrower to make borrowings hereunder, upon which certificate the
Lenders shall be entitled to rely until informed of any change in writing by the
Company;
(vi)    The written opinions of the Assistant General Counsel of the Borrower
and the Initial Material Subsidiaries, of the Company’s Dutch counsel, and of
the Borrower’s and the Initial Material Subsidiaries’ outside counsels,
addressed to the

49
67501104_3

--------------------------------------------------------------------------------






Administrative Agent and the Lenders, in substantially the forms attached hereto
as Exhibit E‑1, Exhibit E‑2 and Exhibit E-4, respectively; and
(vii)    The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agents that are
required under applicable “know-your-customer” rules and regulations, including
the Act, and requested by the Administrative Agent, at least five business days
prior to the Closing Date; and
(b)    All fees due to the Administrative Agent, the Arrangers and the Lenders
under the Fee Letter, and all expenses to be paid or reimbursed to the
Administrative Agent and the Arrangers that have been invoiced a reasonable
period of time prior to the Transaction Closing Date shall have been paid, in
each case, from the proceeds of the initial funding under the applicable
Transaction Facilities.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Transaction Closing Date, the Transaction
Closing Date (giving effect to the consummation of the transactions contemplated
by the Loan Documents on the Closing Date), each other day of the making of an
Advance and each other date on which the representations and warranties in this
Article are required to be made pursuant to the terms of this Agreement or any
other Loan Document:
SECTION 6.1    Organization; Corporate Powers. The Company and each of its
Subsidiaries (i) is a corporation, limited liability company or partnership that
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could not reasonably be
expected to have a Material Adverse Effect, and (iii) has all requisite power
and authority to own, operate and encumber its property and to conduct its
business as presently conducted and as proposed to be conducted.
SECTION 6.2    Authority, Execution and Delivery; Loan Documents.
(a)    Power and Authority. Each of the Loan Parties has the requisite power and
authority (i) to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.
(b)    Execution and Delivery. The execution, delivery, performance and filing,
as the case may be, of each of the Loan Documents as required by this Agreement
or otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.

50
67501104_3

--------------------------------------------------------------------------------






(c)    Loan Documents. (i) Each of the Loan Documents to which the Company or
any of its Subsidiaries is a party has been duly executed, delivered or filed,
as the case may be, by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally), is in full force and
effect and (ii) no material term or condition thereof has been amended, modified
or waived from the terms and conditions contained in the Loan Documents
delivered to the Administrative Agent pursuant to Section 5.1 without the prior
written consent of the Required Lenders, and the Company and its Subsidiaries
have, and, to the best of the Company’s and its Subsidiaries’ knowledge, all
other parties thereto have, performed and complied with all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such parties, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.
SECTION 6.3    No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (i) conflict with the certificate or articles of
incorporation or by‑laws of such Loan Party, (ii) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Company or any of its Subsidiaries,
other than Liens permitted or created by the Loan Documents, or (iv) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given, or which, if not made,
obtained or given, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
SECTION 6.4    Financial Statements.
(a)    Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which have been delivered to the Administrative Agent on or before the
Closing Date, present on a pro forma basis the financial condition of the
Company and such Subsidiaries as of such date, and demonstrate that the Company
and its Subsidiaries can repay their debts and satisfy their other obligations
as and when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 6.4(a) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof and up to the Transaction Closing
Date, there has occurred no change in the business, financial condition,
operations, or prospects of the Company or any of its Subsidiaries, or the
Company and its Subsidiaries taken as a whole, which has had or could reasonably
be expected to have a Material Adverse Effect.

51
67501104_3

--------------------------------------------------------------------------------






(b)    Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2011 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
(c)    Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at March 31, 2015 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year‑end audit
adjustments.
SECTION 6.5    No Material Adverse Change. Since December 31, 2014, there has
occurred no change in the business, properties, condition (financial or
otherwise), performance or results of operations of the Company, any other
Borrower or the Company and its Subsidiaries taken as a whole, or any other
event which has had or could reasonably be expected to have a Material Adverse
Effect.
SECTION 6.6    Payment of Taxes. All material tax returns and reports of the
Company and its Subsidiaries required to be filed have been timely (taking into
account any applicable extensions) filed, and all material taxes, assessments,
fees and other governmental charges thereupon and upon their respective
property, assets, income and franchises which are shown in such returns or
reports to be due and payable have been paid except those items which are being
contested in good faith and have been reserved for in accordance with Agreement
Accounting Principles. The Company has no knowledge of any proposed tax
assessment against it or any of its Subsidiaries that, if successfully imposed,
will have a Material Adverse Effect.
SECTION 6.7    Litigation; Loss Contingencies and Violations. Other than as
identified on Schedule 6.7, there is no action, suit, proceeding, arbitration
or, to the Company’s knowledge, investigation before or by any Governmental
Authority or private arbitrator pending or, to the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries or any
property of any of them, including, without limitation, any such actions, suits,
proceedings, arbitrations and investigations disclosed in the Company’s SEC
Forms 10‑K and 10‑Q (the “Disclosed Litigation”), which (i) challenges the
validity or the enforceability of any material provision of the Loan Documents
or (ii) has or could reasonably be expected to have a Material Adverse Effect.
There is no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Company prepared and delivered pursuant to Section 7.1(a) for the fiscal
period during which such material loss contingency was incurred. Neither the
Company nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation could reasonably be expected to have a
Material Adverse Effect, or (B) subject to or in default with respect to any
final judgment, writ,

52
67501104_3

--------------------------------------------------------------------------------






injunction, restraining order or order of any nature, decree, rule or regulation
of any court or Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.
SECTION 6.8    Subsidiaries. As of the date hereof, Schedule 6.8 to this
Agreement (i) contains a description of the corporate structure of the Company,
its Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds an Equity Interest; and (ii) accurately sets forth (A) the
correct legal name, the jurisdiction of incorporation and the jurisdictions in
which each of the Company and the direct and indirect Subsidiaries of the
Company are qualified to transact business as a foreign corporation, (B) the
authorized, issued and outstanding shares of each class of Capital Stock of each
of the Company’s Foreign Subsidiaries and the owners of such shares (both as of
the Closing Date and on a fully‑diluted basis), and (C) a summary of the direct
and indirect partnership, joint venture, or other Equity Interests, if any, of
the Company and each of its Subsidiaries in any Person. As of the date hereof,
except as disclosed on Schedule 6.8, none of the issued and outstanding Capital
Stock of the Company’s Foreign Subsidiaries is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Capital Stock. The outstanding Capital Stock of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and is not Margin Stock.
SECTION 6.9    ERISA. No Benefit Plan has incurred any material accumulated
funding deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the
Code) whether or not waived except as set forth on Schedule 6.9. Neither the
Company nor any member of the Controlled Group has incurred any material
liability to the PBGC which remains outstanding other than the payment of
premiums. As of the last day of the most recent prior plan year, the market
value of assets under each Benefit Plan, other than any Multiemployer Plan, was
not by a material amount less than the present value of benefit liabilities
thereunder (determined in accordance with the actuarial valuation assumptions
described therein). Neither the Company nor any member of the Controlled Group
has (i) failed to make a required contribution or payment to a Multiemployer
Plan of a material amount or (ii) incurred a material complete or partial
withdrawal under Section 4203 or Section 4205 of ERISA from a Multiemployer
Plan. Neither the Company nor any member of the Controlled Group has failed to
make an installment or any other payment of a material amount required under
Section 412 of the Code on or before the due date for such installment or other
payment. Each Plan, Foreign Employee Benefit Plan and Non‑ERISA Commitment
complies in all material respects in form, and has been administered in all
material respects in accordance with its terms and in accordance with all
applicable laws and regulations, including but not limited to ERISA and the
Code. There have been no and there is no prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code with respect to any Plan for which a
statutory or administrative exemption does not exist which could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. Neither the Company nor any member of the Controlled Group has taken
or failed to take any action which would constitute or result in a Termination
Event, which action or inaction could reasonably be expected to subject the
Company or any of its Subsidiaries to material liability. Neither the Company
nor any member of the Controlled Group is subject to any material liability
under, or has any potential material liability under, Section 4063, 4064, 4069,
4204 or 4212(c) of ERISA. The present value of the aggregate liabilities to
provide all of the accrued benefits under any Foreign Pension Plan do not exceed
the current fair market value of the assets held in trust or other funding
vehicle for such plan by a material amount except

53
67501104_3

--------------------------------------------------------------------------------






as set forth on Schedule 6.9. With respect to any Foreign Employee Benefit Plan
other than a Foreign Pension Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such plan is maintained.
Except as set forth on Schedule 6.9, neither the Company nor any other member of
the Controlled Group has taken or failed to take any action, nor has any event
occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 6.9, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 6.9, in
excess of $20,000,000.
SECTION 6.10    Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Company and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.
SECTION 6.11    Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. Margin Stock constitutes less than 25% of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.
SECTION 6.12    Material Agreements. Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation or subject to any charter
or other corporate restriction which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received notice or has knowledge that
(i) it is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
SECTION 6.13    Compliance with Laws. The Company and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
SECTION 6.14    Assets and Properties. The Company and each of its Subsidiaries
has good and marketable title to all of its material assets and properties
(tangible and intangible, real or personal) owned by it or a valid leasehold
interest in all of its material leased assets (except

54
67501104_3

--------------------------------------------------------------------------------






insofar as marketability may be limited by any laws or regulations of any
Governmental Authority affecting such assets), and all such assets and property
are free and clear of all Liens, except Liens permitted under Section 7.3(c).
Substantially all of the assets and properties owned by, leased to or used by
the Company and/or each such Subsidiary of the Company are in adequate operating
condition and repair, ordinary wear and tear excepted. Neither this Agreement
nor any other Loan Document, nor any transaction contemplated under any such
agreement, will affect any right, title or interest of the Company or such
Subsidiary in and to any of such assets in a manner that could reasonably be
expected to have a Material Adverse Effect.
SECTION 6.15    Statutory Indebtedness Restrictions. Neither the Company nor any
of its Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
SECTION 6.16    Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Company and its Subsidiaries reflect coverage that is reasonably consistent with
prudent industry practice.
SECTION 6.17    Environmental Matters.
(a)    Environmental Representations. Except as disclosed on Schedule 6.17 to
this Agreement:
(i)    the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;
(ii)    the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
(iii)    neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;
(iv)    there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and

55
67501104_3

--------------------------------------------------------------------------------






(v)    neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
(b)    Materiality. For purposes of this Section 6.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.
SECTION 6.18    [RESERVED].
SECTION 6.19    Benefits. Each of the Company and its Subsidiaries will benefit
from the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.
SECTION 6.20    Solvency. After giving effect to (a) the Loans to be made on the
Transaction Closing Date or such other date as Loans requested hereunder are
made, (b) the other transactions contemplated by this Agreement and the other
Loan Documents and (c) the payment and accrual of all transaction costs with
respect to the foregoing, the Company and its Subsidiaries taken as a whole are
Solvent.
SECTION 6.21    OFAC. No Loan Party, nor, to the knowledge of any Loan Party,
any Related Party, (a) is currently the subject of any Sanctions, (b) is
located, organized or residing in any Designated Jurisdiction, or (c) is or has
been (within the previous five (5) years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, any Arranger or the
Administrative Agent) of Sanctions.
SECTION 6.22    PATRIOT Act. Each of the Loan Parties and their respective
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (b) the Act.
SECTION 6.23    Senior Indebtedness. The Obligations are “Designated Senior
Debt”, “Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Financing” (or any comparable term) under, and as defined in, any indenture,
instrument or document governing any Indebtedness of any Loan Party subordinated
to the Obligations.

56
67501104_3

--------------------------------------------------------------------------------






SECTION 6.24    Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
ARTICLE VII    
COVENANTS
The Company covenants and agrees that on the Closing Date, and on and after the
Transaction Closing Date, so long as any Commitments are outstanding and
thereafter until all of the Termination Conditions have been satisfied, unless
the Required Lenders shall otherwise give prior written consent:
SECTION 7.1    Reporting. The Company shall:
(a)    Financial Reporting. Furnish to the Administrative Agent (for delivery to
each of the Lenders):
(i)    Quarterly Reports. As soon as practicable and in any event within
forty‑five (45) days after the end of each of (a) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by a
Financial Officer of the Company on behalf of the Company and its Subsidiaries
as fairly presenting the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with Agreement Accounting
Principles, subject to normal year‑end audit adjustments and the absence of
footnotes and (b) each quarterly period of its fiscal year, a report relating to
the asbestos litigation described in Schedule 6.17, and any other Product
Liability Events, for such quarter, such report being in form and substance
satisfactory to the Administrative Agent and in any event describing (aa) any
final judgments or orders (whether monetary or non‑monetary) entered against the
Company or any Subsidiary and (bb) any settlements for the payment of money
entered into by the Company or any Subsidiary.
(ii)    Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4 and (b) an audit report on the
consolidated financial statements (but not

57
67501104_3

--------------------------------------------------------------------------------






the consolidating financial statements or schedules) listed in clause (a) hereof
of independent certified public accountants of recognized national standing,
which audit report shall be unqualified and shall state that such financial
statements fairly present the consolidated financial position of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flows for the periods indicated in conformity with Agreement Accounting
Principles and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards. The deliveries made pursuant to this clause
(ii) shall be accompanied by (x) any management letter prepared by the
above‑referenced accountants, and (y) a certificate of such accountants that, in
the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.
(iii)    Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) or (ii) of this Section 7.1(a), an
Officer’s Certificate of the Company, substantially in the form of Exhibit F
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(a), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by an Authorized Officer, which demonstrates compliance with
the tests contained in Section 7.4, and which calculates the Pricing Ratio for
purposes of determining the then Applicable Floating Rate Margin and Applicable
Eurodollar Margin.
(iv)    Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning
January 1, 2013, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Company and its
Subsidiaries for the upcoming three (3) fiscal years prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.
(b)    Notice of Default. Promptly upon any of the chief executive officer,
chief operating officer, chief financial officer, treasurer, controller, chief
legal officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Unmatured Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Unmatured Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 8.1(e), or
(iii) that any other development, financial or otherwise, which could reasonably
be expected to have a Material Adverse Effect has occurred, the Company shall
deliver to the Administrative Agent and

58
67501104_3

--------------------------------------------------------------------------------






the Lenders an Officer’s Certificate specifying (a) the nature and period of
existence of any such claimed default, Default, Unmatured Default, condition or
event, (b) the notice given or action taken by such Person in connection
therewith, and (c) what action the Company has taken, is taking and proposes to
take with respect thereto.
(c)    Lawsuits.
(i)    Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $30,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and
(ii)    Promptly upon the Company or any of its Subsidiaries obtaining knowledge
of any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $10,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and
(iii)    In addition to the requirements set forth in clauses (i) and (ii) of
this Section 7.1(c), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney‑client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.
(d)    ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:
(i)    (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,

59
67501104_3

--------------------------------------------------------------------------------






which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with
respect thereto and (b) within ten (10) Business Days after any member of the
Controlled Group obtains knowledge that a Termination Event has occurred which
could reasonably be expected to subject the Company or any of its Subsidiaries
to liability in excess of $5,000,000, a written statement of a Financial Officer
or designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and
(iii)    within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this Section 7.1(d), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.
(e)    Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.
(f)    Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent or made available generally by the Company to their
securities holders or filed with the Commission by the Company, (ii) all press
releases made available generally by the Company or any of the Company’s
Subsidiaries to the public concerning material developments in the business of
the Company or any such Subsidiary and (iii) all

60
67501104_3

--------------------------------------------------------------------------------






notifications received from the Commission by the Company or its Subsidiaries
pursuant to the Securities Exchange Act of 1934 and the rules promulgated
thereunder.
(g)    Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.
(h)    Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender),
prepare and deliver to the Administrative Agent and the Lenders such other
information with respect to the Company, any of its Subsidiaries, as from time
to time may be reasonably requested by the Administrative Agent.
SECTION 7.2    Affirmative Covenants.
(a)    Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.3(h), shall cause each of its Subsidiaries to, at all times maintain
its existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.
(b)    Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.
(c)    Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.
(d)    Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Subsidiaries to pay, (i) all material taxes, assessments
and other governmental charges imposed upon it or on any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty or interest accrues thereon, and (ii) all claims (including,
without limitation, claims for labor, services, materials

61
67501104_3

--------------------------------------------------------------------------------






and supplies) for sums which have become due and payable and which by law have
or may become a Lien (other than a Lien permitted by Section 7.3(c)) upon any of
the Company’s or such Subsidiary’s property or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, however,
that no such taxes, assessments and governmental charges referred to in clause
(i) above or claims referred to in clause (ii) above (and interest, penalties or
fines relating thereto) need be paid if being contested in good faith by
appropriate proceedings diligently instituted and conducted and if such reserve
or other appropriate provision, if any, as shall be required in conformity with
Agreement Accounting Principles shall have been made therefor.
(e)    Insurance. The Company shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self‑insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.
(f)    Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Company, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.
(g)    ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $50,000,000 or except
as set forth on Schedule 6.9.
(h)    Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and

62
67501104_3

--------------------------------------------------------------------------------






kept in good condition, repair and working order and supplied with all necessary
equipment and shall cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Company may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.2(h) shall prevent the Company or any of
its Subsidiaries from discontinuing the operation or maintenance of any of such
property if such discontinuance is, in the judgment of the Company, desirable in
the conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to the Administrative Agent or the
Lenders.
(i)    Environmental Compliance. The Company and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $50,000,000.
(j)    Use of Proceeds. The Borrower shall use the proceeds of the Term Loans to
provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, to refinance certain existing debt,
for working capital purposes and to finance Permitted Acquisitions including the
Shaw Acquisition and the payment of fees, expenses and compensation in
connection therewith. The Company will not, nor will they permit any Subsidiary
to, use any of the proceeds of the Loans to purchase or carry any Margin Stock
in violation of any applicable legal and regulatory requirements including,
without limitation, Regulations T, U, and X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder, or
to make any Acquisition, other than a Permitted Acquisition pursuant to
Section 7.3(f).
(k)    Subsidiary Guarantors.
(i)    New Subsidiaries. The Company shall cause each Subsidiary acquired or
formed after the Closing Date that is, at any time, a Material Subsidiary and
each other Subsidiary as is necessary to remain in compliance with the terms of
Section 7.3(q), to deliver to the Administrative Agent an executed supplement to
the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and, if requested by the
Administrative Agent or delivered under any other Transaction Facility (or any
Permitted Refinancing thereof), appropriate corporate resolutions, opinions and
other documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.3(q), but in any event within thirty (30) days (or such later
date as the Administrative Agent may agree) of such creation, acquisition or
capitalization.
(ii)    Additional Material Subsidiaries. If any consolidated Subsidiary of the
Company (other than a newly acquired or formed Subsidiary to the extent
addressed in Section 7.2(k)(i)) becomes a Material Subsidiary (other than an

63
67501104_3

--------------------------------------------------------------------------------






Excluded Foreign Subsidiary), the Company shall cause any such Material
Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and, if requested by the Administrative Agent or
delivered under any other Transaction Facility (or any Permitted Refinancing
thereof), appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent in
connection therewith, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible but in any event within thirty
(30) days (or such later date as the Administrative Agent may agree) following
the date on which such consolidated Subsidiary became a Material Subsidiary.
(iii)    Other Required Guarantors. If at any time any Subsidiary of the Company
which is not a Subsidiary Guarantor guaranties any Indebtedness of the Company
other than the Indebtedness hereunder, the Company shall cause such Subsidiary
to deliver to the Administrative Agent an executed Supplement to become a
Subsidiary Guarantor and, if requested by the Administrative Agent or delivered
under any other Transaction Facility (or any Permitted Refinancing thereof),
appropriate corporate resolutions, opinions and other documentation in form and
substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent concurrently with the delivery of the guaranty of such
other Indebtedness.
(iv)    Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (i), (ii) or
(iii) above would cause the Company adverse tax consequences if it were to
become a Guarantor or is restricted from becoming a Guarantor as a result of
domestic laws or otherwise, the Administrative Agent may, in its discretion,
permit such Subsidiary to be treated as an Excluded Foreign Subsidiary, and,
accordingly, such Subsidiary would not be required to become a Guarantor.
(v)    Joint Ventures. Notwithstanding anything to the contrary contained in any
Loan Document, (i) in the event any Subsidiary otherwise required to become a
Guarantor under this Section 7.2(k) is a joint venture or unincorporated
association, and such Subsidiary’s becoming a Subsidiary Guarantor shall be
restricted by such Subsidiary’s constitutive documents, the Obligations
guaranteed by such Subsidiary shall not be required to exceed the amount that
may be so guaranteed pursuant to such constitutive documents, (ii) the Freeport
Joint Ventures shall not be required to become Subsidiary Guarantors, and (iii)
in no event shall such Subsidiary be required to exceed the amount that may be
so Guaranteed under applicable Requirements of Law (including, without
limitation, the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent
Transfer Act), multiplied by the percentage of such Subsidiary’s outstanding
Capital Stock or interest in the profits owned, in each case, by the Company or
any of its other Subsidiaries.

64
67501104_3

--------------------------------------------------------------------------------






(l)    Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $50,000,000.
(m)    Anti-Corruption Laws. The Company and its Subsidiaries shall conduct
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and maintain policies and procedures
designed to promote and achieve compliance with such laws.
SECTION 7.3    Negative Covenants.
(a)    Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
(i)    Indebtedness of the Borrower under this Agreement and the Subsidiaries
under the Subsidiary Guaranty;
(ii)    Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company, provided such
Indebtedness is not incurred by the Company in violation of this Agreement;
(iii)    Indebtedness in respect of obligations secured by Customary Permitted
Liens;
(iv)    Indebtedness constituting Contingent Obligations permitted by
Section 7.3(e);
(v)    Unsecured Indebtedness arising from loans from (a) any Subsidiary to any
wholly‑owned Subsidiary, (b) the Company to any wholly‑owned Subsidiary,
(c) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$100,000,000 at any time and (d) any one or more Subsidiary Guarantors to Horton
CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if any Subsidiary Guarantor is the obligor on such
Indebtedness, such Indebtedness may only be due to a Subsidiary Guarantor and
shall be expressly subordinate to the payment in full in cash of the Obligations
on terms satisfactory to the Administrative Agent;
(vi)    Indebtedness in respect of Hedging Obligations which are not prohibited
under Section 7.3(o);

65
67501104_3

--------------------------------------------------------------------------------






(vii)    Indebtedness with respect to surety, appeal and performance bonds and
Performance Letters of Credit (under and as defined in the Existing 2013
Revolving Credit Agreement and the Existing 2015 Revolving Credit Agreement)
obtained by any of the Company’s Subsidiaries in the ordinary course of
business;
(vii)    Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments;
(ix)    (a) Permitted Existing Indebtedness and (b) other Indebtedness, in
addition to that referred to elsewhere in this Section 7.3(a), incurred by the
Company’s Subsidiaries, provided that no Default or Unmatured Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom, and provided further that the aggregate outstanding amount of all
Indebtedness incurred by the Company’s Subsidiaries under this clause (ix)(b)
shall not at any time exceed $100,000,000;
(x)    Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing
on the Transaction Closing Date and permitted under the Transaction Agreement;


(xi)    Indebtedness of any Subsidiary Guarantor in respect of (i) the Existing
2013 Revolving Credit Agreement and (ii) the Existing 2015 Revolving Credit
Agreement (and any Permitted Refinancing thereof), so long as such Indebtedness
is not senior to the Obligations in right of payment and is not guaranteed by
any Subsidiary that is not a Subsidiary Guarantor;
 

(xii)    Indebtedness of the Borrower and any Subsidiary Guarantor in respect of
the Existing 2015 Term Loan Credit Agreement (and any Permitted Refinancing in
each case thereof), so long as such Indebtedness is not senior to the
Obligations in right of payment and is not guaranteed by any Subsidiary that is
not a Subsidiary Guarantor;


(xiii)    Indebtedness of any Subsidiary Guarantor in respect of the NPA Notes
(and any Permitted Refinancing thereof), so long as such Indebtedness is not
senior to the Obligations in right of payment and is not guaranteed by any
Subsidiary that is not a Subsidiary Guarantor; and
(xiv)    Unsecured Indebtedness incurred by the Borrower or any Subsidiary
Guarantor and owing to a joint venture in which the Borrower or any Subsidiary
Guarantor owns any interest.

66
67501104_3

--------------------------------------------------------------------------------






(b)    Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:
(i)    sales of inventory in the ordinary course of business;
(ii)    the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;
(iii)    transfers of assets between the Company and any wholly‑owned Subsidiary
of the Company, or between wholly‑owned Subsidiaries of the Company not
otherwise prohibited by this Agreement;
(iv)    the Permitted Sale and Leaseback Transactions;
(v)    the sale or other disposition of those certain assets acquired from
Pitt‑Des Moines Inc. and identified in a ruling dated as of July 12, 2003 by the
Federal Trade Commission requiring the divestiture of such assets so long as the
aggregate book value of such assets described in this clause (v) does not exceed
$15,000,000 and the sale of such assets is on terms ordered by the Federal Trade
Commission or otherwise reasonably acceptable to the Administrative Agent; and
(vi)    other leases, sales or other dispositions of assets if such transaction
(a) is for consideration consisting at least eighty percent (80%) of cash,
(b) is for not less than fair market value (as determined in good faith by the
Company’s board of directors), and (c) involves assets that, together with all
other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (i) through (v) above) as permitted
by this Section 7.3(b) during the twelve‑month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed fifteen percent (15%) of consolidated
tangible assets of the Company and its Subsidiaries, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).
(c)    Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(i)    Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
(ii)    Customary Permitted Liens;
(iii)    [reserved];

67
67501104_3

--------------------------------------------------------------------------------






(iv)    other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Company (other than Indebtedness of the Company owed to any
Subsidiary) and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 7.3(a) and in an aggregate outstanding amount not
to exceed five percent (5%) of consolidated tangible assets of the Company and
its Subsidiaries at any time;
(v)    Liens on the assets of The Shaw Group Inc. and its Subsidiaries, existing
on the Transaction Closing Date and permitted under the Transaction Agreement,
provided that such Liens extend only to such assets or proceeds thereof and were
not incurred in contemplation of the Shaw Acquisition;
(vi)    as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof);
(vii)    Liens on pledged cash of the Company and its Subsidiaries required for
notional cash pooling arrangements in the ordinary course of business; and
(viii)    Liens on accounts receivables and related assets of the Company
pursuant to a Qualified Securitization Financing; provided, however, that the
aggregate principal amount of Indebtedness so secured under all Qualified
Securitization Financings shall not exceed $250,000,000 at any one time
outstanding.
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.
(d)    Investments. Except to the extent permitted pursuant to Section 7.3(f),
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
(i)    Investments in cash and Cash Equivalents;
(ii)    Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

68
67501104_3

--------------------------------------------------------------------------------






(iii)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
(v)    Investments consisting of non‑cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(b);
(vi)    Investments in any consolidated Subsidiaries;
(vii)    Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000;
(viii)    Investments constituting Permitted Acquisitions;
(ix)    Investments constituting Indebtedness permitted by Section 7.3(a) or
Contingent Obligations permitted by Section 7.3(e);
(x)    Investments in addition to those referred to elsewhere in this
Section 7.3(d) in an aggregate amount not to exceed ten percent (10%) of
consolidated tangible assets of the Company and its Subsidiaries at any time;
(xi)    (A) Investments made to consummate the Shaw Acquisition and (B) to the
extent constituting Investments, transactions permitted by any of Sections
7.3(g)(ii) through (iv); and


(xii)    Investments of The Shaw Group Inc. and its Subsidiaries on the
Transaction Closing Date and permitted under the Transaction Agreement.
(e)    Contingent Obligations. None of the Company’s Subsidiaries shall directly
or indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;
(ii) Permitted Existing Contingent Obligations; (iii) Contingent Obligations
(x) incurred by any Subsidiary of the Company to support the performance of
bids, tenders, sales or contracts (other than for the repayment of borrowed
money) of any other Subsidiary of the Company or, solely to the extent of its
relative ownership interest therein, any Person (other than a wholly‑owned
Subsidiary of the Company) in which such Subsidiary has a joint interest or
other ownership interest, in each case in the ordinary course of business, and,
in the case of joint ventures or other ownership interests, the Contingent
Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000 and (y) with respect to surety, appeal and performance bonds
obtained by the Company or any Subsidiary (provided that the Indebtedness with
respect thereto is

69
67501104_3

--------------------------------------------------------------------------------






permitted pursuant to Section 7.3(a)) or, solely to the extent of its relative
ownership interest therein, any Person (other than a wholly‑owned Subsidiary of
the Company) in which such Subsidiary has a joint interest or other ownership
interest, in each case in the ordinary course of business and, in the case of
joint ventures or other ownership interests, the Contingent Obligation in
respect thereof is in an aggregate amount not to exceed $30,000,000;
(iv) Contingent Obligations of the Subsidiary Guarantors under the Subsidiary
Guaranty; and (v) Contingent Obligations in respect of the Transaction
Facilities and Contingent Obligations of The Shaw Group Inc. and its
Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement.
(f)    Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company shall not create,
acquire or capitalize any Subsidiary after the Closing Date unless (i) no
Default or Unmatured Default shall have occurred and be continuing or would
result therefrom; (ii) after such creation, acquisition or capitalization, all
of the representations and warranties contained herein shall be true and correct
(unless such representation and warranty is made as of a specific date, in which
case, such representation or warranty shall be true and correct as of such
date); and (iii) after such creation, acquisition or capitalization the Company
and such Subsidiary shall be in compliance with the terms of Sections 7.2(k) and
7.3(r). Neither the Company nor its Subsidiaries shall make any Acquisitions,
other than Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):
(i)    as of the date of consummation of such Acquisition (before and after
taking into account such Acquisition), all representations and warranties set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects as though made on such date (unless such representation
and warranty is made as of a specific date, in which case, such representation
and warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Unmatured Default
under this Agreement;
(ii)    prior to the consummation of any such Permitted Acquisition, the Company
shall provide written notification to the Administrative Agent of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;
(iii)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non‑hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;
(iv)    the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Company and its
Subsidiaries on the Closing Date;

70
67501104_3

--------------------------------------------------------------------------------






(v)    prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.3(a) in connection therewith, the Company shall deliver
to the Administrative Agent and the Lenders a certificate from one of the
Authorized Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve‑month
period ending on the last day of the Company’s most recently completed fiscal
quarter, the Company would have been in compliance with the financial covenants
in Section 7.4 and not otherwise in Default;
(vi)    without the prior written consent of the Required Lenders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Company’s most recently
ended fiscal year prior to such Acquisition and (ii) the aggregate of the
purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
otherwise permitted hereunder shall not exceed $400,000,000 from and after the
Closing Date; and
(vii)    the consummation of the Shaw Acquisition.
(g)    Transactions with Shareholders and Affiliates. Other than Investments
permitted by Section 7.3(d), neither the Company nor any of its Subsidiaries
shall directly or indirectly enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with, or make loans or advances to any
holder or holders of any of the Equity Interests of the Company, or with any
Affiliate of the Company which is not its Subsidiary of the Company, on terms
that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate, .
(h)    Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind‑up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (i) Fundamental Changes permitted under Sections 7.3(b), 7.3(d)
or 7.3(g), (ii) a Subsidiary of the Company may be merged into or consolidated
with the Company (in which case the Company shall be the surviving corporation)
or any wholly‑owned Subsidiary of the Company provided the Company owns,
directly or indirectly, a percentage of the equity of the merged entity not less
than the percentage it owned of the Subsidiary prior to such Fundamental Change
and if the predecessor Subsidiary was a Guarantor, the surviving Subsidiary
shall be a Guarantor hereunder, (iii) any liquidation of any Subsidiary of the
Company, into the Company or

71
67501104_3

--------------------------------------------------------------------------------






another Subsidiary of the Company, as applicable, (iv) Fundamental Changes
entered into to consummate the Shaw Acquisition, and (v) any Subsidiary may
dissolve, liquidate or wind-up its affairs at any time if such dissolution,
liquidation or winding up is not disadvantageous to the Administrative Agent or
any Lender in any material respect.
(i)    Sales and Leasebacks. Neither the Company nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its Subsidiaries existing on the Transaction Closing Date and permitted
under the Transaction Agreement), unless the sale involved is not prohibited
under Section 7.3(b), the lease involved is not prohibited under Section 7.3(a)
and any related Investment is not prohibited under Section 7.3(d).
(j)    Margin Regulations. Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.
(k)    ERISA. The Company shall not:
(i)    permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;
(ii)    terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;
(iii)    fail, or permit any Controlled Group member to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; or
(iv)    permit any unfunded liabilities with respect to any Foreign Pension
Plan;
in each case except as set forth on Schedule 6.9 or except where such
transactions, events, circumstances, or failures are not, individually or in the
aggregate, reasonably expected to result in liability individually or in the
aggregate in excess of $50,000,000.
(l)    Corporate Documents. Neither the Company nor any of its Subsidiaries
shall amend, modify or otherwise change any of the terms or provisions in any of
their respective constituent documents as in effect on the date of the delivery
of copies thereof to the Administrative Agent pursuant to Section 5.1 in any
manner adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders except as reasonably necessary to consummate the
Shaw Acquisition.

72
67501104_3

--------------------------------------------------------------------------------






(m)    Fiscal Year. Neither the Company nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a period
consisting of the 12‑month period ending on the last day of December of each
year except that the fiscal year of The Shaw Group Inc. may be changed to match
that of the Company after consummation of the Shaw Acquisition.
(n)    Subsidiary Covenants. Except as set forth on Schedule 7.3(n), and except
for any (a) encumbrance or restriction binding upon The Shaw Group Inc. and its
Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement, (b) encumbrance or restriction contained in any of the
Transaction Facilities (or any amendments or Permitted Refinancings thereof,
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing), (c) customary provisions restricting subletting,
assignment of any lease or assignment of any agreement entered into in the
ordinary course of business, (d) customary restrictions and conditions contained
in any agreement relating to a sale or disposition not prohibited by
Section 7.3(b), or (e) any agreement in effect at the time a Subsidiary becomes
a Subsidiary, so long as it was not entered into in connection with or in
contemplation of such Person becoming a Subsidiary, the Company will not, and
will not permit any Subsidiary to, create or otherwise cause to become effective
or suffer to exist any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to pay dividends or make any other distribution on its
stock or redemption of its stock, or make any other Restricted Payment, pay any
Indebtedness or other Obligation owed to Company or any other Subsidiary, make
loans or advances or other Investments in the Company or any other Subsidiary,
or sell, transfer or otherwise convey any of its property to the Company or any
other Subsidiary, or merge, consolidate with or liquidate into the Company or
any other Subsidiary.
(o)    Hedging Obligations. The Company shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non‑speculative in nature.
(p)    Issuance of Disqualified Stock. From and after the Closing Date, neither
the Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified
Stock.
(q)    Non‑Guarantor Subsidiaries. The Company will not at any time permit the
sum of the consolidated assets of all of the Company’s Subsidiaries which are
not Subsidiary Guarantors (the non‑guarantor Subsidiaries being referred to
collectively as the “Non‑Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets. For the avoidance of
doubt, Excluded Joint Ventures shall be disregarded for purposes of this Section
7.3(q).

73
67501104_3

--------------------------------------------------------------------------------






(r)    Intercompany Indebtedness. The Company shall not create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (ii) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.
(s)    Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments in excess of
$250,000,000 in the aggregate during any period of twelve (12) consecutive
months, other than (i) permitted Restricted Payments listed on Schedule 7.3(s),
(ii) payments and prepayments of debt permitted by Section 7.3(a)(x), (iii)
payments and prepayments of the Transaction Facilities, (iv) any Subsidiary may
declare and pay dividends ratably with respect to its Equity Interests and (v)
other Restricted Payments so long as when each such Restricted Payment is made,
on a pro forma basis, the Leverage Ratio of the Company and its Subsidiaries for
the most recently-ended period of four-fiscal quarters shall be less than 1.50
to 1.00.
(t)    Sanctions. The Borrower shall not, directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to the Company, any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by an individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise) of Sanctions.
(u)    Anti-Corruption Laws. The Borrower shall not, directly or indirectly, use
the proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.
SECTION 7.4    Financial Covenants. The Company shall comply with the following:
(a)    Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination (but excluding any Indebtedness
permitted under Section 7.3(a)(xiv)) to (ii) EBITDA for the most recently-ended
period of four-fiscal quarters for which financial statements were required to
be delivered (commencing with the fiscal quarter ended as of September 30, 2013)
to be greater than 3.00 to 1.00.
For the avoidance of doubt, the Indebtedness of NEH will be excluded from the
Leverage Ratio. The Leverage Ratio (and for purposes of determining the
Applicable Floating Rate Margin and Applicable Eurodollar Margin pursuant to
Section 2.14(d)(ii), the Pricing Ratio) shall be calculated, (i) in the case of
a determination thereof on the Transaction Closing Date (including, without
limitation, for purposes of Section 5.1(g)) or on a pro forma basis after giving
effect to any action on any date (including, without limitation, for purposes of
Section 7.3(s)(iv)), based upon (A) for Adjusted Indebtedness, Adjusted
Indebtedness as of the Transaction Closing Date or such date, as applicable,
after giving pro forma effect to

74
67501104_3

--------------------------------------------------------------------------------






all actions as of the Transaction Closing Date or such date, as applicable and
(B) for EBITDA, as described in clause (ii)(B) below; and (ii) in each other
case, determined as of the last day of each fiscal quarter based upon (A) for
Adjusted Indebtedness, Adjusted Indebtedness as of the last day of each such
fiscal quarter and (B) for EBITDA, the actual amount for the four quarter period
ending on such day, calculated, with respect to Permitted Acquisitions, on a pro
forma basis using historical audited and reviewed unaudited financial statements
obtained from the seller(s) in such Permitted Acquisition, broken down by fiscal
quarter in the Company’s reasonable judgment and satisfactory to the
Administrative Agent and as reported to the Administrative Agent pursuant to the
provisions of Section 7.3(f)(ii).


(b)    Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio, without duplication, of Consolidated Net
Income Available for Fixed Charges to Consolidated Fixed Charges of at least
1.75 to 1.00 for the most recently-ended period of four fiscal quarters for
which financial statements were required to be delivered, commencing with the
fiscal quarter ended as of September 30, 2013 through the Termination Date. If,
during the period for which Consolidated Net Income Available for Fixed Charges
and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.4(b) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.
(c)    Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time after the Closing Date to be less than the
greater of (a) the sum of (i) 75% of the actual net worth of the Company and its
Subsidiaries on a consolidated basis as of September 30, 2013 plus (ii) fifty
percent (50%) of the sum of Consolidated Net Income (if positive) earned in each
fiscal quarter, commencing with the fiscal quarter ending on December 31, 2013,
and (b) the minimum amount of Consolidated Net Worth that the Company shall be
required to maintain under any instrument, agreement or indenture pertaining to
any Material Indebtedness.
ARTICLE VIII    
DEFAULTS
SECTION 8.1    Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:
(a)    Failure to Make Payments When Due. The Company or the Borrower shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or (ii) shall fail to pay within five (5) days of the date
when due any of the other Obligations under this Agreement or the other Loan
Documents.

75
67501104_3

--------------------------------------------------------------------------------






(b)    Breach of Certain Covenants. The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under Sections 7.1(a), 7.2(a), 7.2(f), 7.2(k), 7.3 or 7.4.
(c)    Breach of Representation or Warranty. Any representation or warranty made
or deemed made by the Company or the Borrower to the Administrative Agent or any
Lender herein or by the Company or the Borrower or any of its Subsidiaries in
any of the other Loan Documents or in any statement or certificate or
information at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made (or deemed made).
(d)    Other Defaults. The Company or the Borrower shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (a) or (b) or (c) of this Section 8.1), or the
Company or the Borrower or any of its Subsidiaries shall default in the
performance of or compliance with any term contained in any of the other Loan
Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.
(e)    Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure or other Default under this clause (e) exists has an
aggregate outstanding principal amount equal to or in excess of the Threshold
Amount (such Indebtedness being “Material Indebtedness”); or any breach, default
or event of default (including any termination event, amortization event,
liquidation event or event of like import arising under any agreement or
instrument giving rise to any Off‑Balance Sheet Liabilities) shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Material Indebtedness, beyond any period of grace, if
any, provided with respect thereto, if the effect thereof is to cause an
acceleration, mandatory redemption, a requirement that the Company offer to
redeem or purchase such Indebtedness or other required repurchase or early
amortization of such Indebtedness, or permit the holder(s) of such Indebtedness
to accelerate the maturity of any such Indebtedness or require a redemption,
purchase, early amortization or repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed, amortized or otherwise
repurchased by the Company or any of its Subsidiaries (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof.
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i)    An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty‑five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary

76
67501104_3

--------------------------------------------------------------------------------






case, under any applicable bankruptcy, insolvency or other similar law now or
hereinafter in effect; or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.
(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty‑five (45) days after
entry, appointment or issuance.
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect except for any proceeding to wind up the Toronto office of the business
sold pursuant to the E&C Sale (to the extent bankruptcy has been initiated by
The Shaw Group Inc. prior to the Transaction Closing Date), (ii) consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, (iii) consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property, (iv) make any assignment for the
benefit of creditors or (v) take any corporate action to authorize any of the
foregoing.
(h)    Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of the Threshold Amount (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) is or are entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of thirty (30) days or in any event later than fifteen
(15) days prior to the date of any proposed sale thereunder.
(i)    Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty‑five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.
(j)    Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.

77
67501104_3

--------------------------------------------------------------------------------






(k)    Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of the Threshold Amount, except as set forth on Schedule 6.9.
(l)    Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of the Threshold Amount.
(m)    Change of Control. A Change of Control shall occur.
(n)    Environmental Matters. The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of the
Threshold Amount (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage).
(o)    Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.
ARTICLE IX    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
SECTION 9.1    Termination of Commitments; Acceleration. If any Default
described in Section 8.1(f) or 8.1(g) occurs with respect to the Company, the
Borrower or any Subsidiary Guarantor, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election, action, presentment,
demand, protest or notice of any kind on the part of the Administrative Agent or
any Lender, all of which the Borrower expressly waives. If any other Default
occurs, the Required Lenders may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower expressly waives.

78
67501104_3

--------------------------------------------------------------------------------






SECTION 9.2    Amendments. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    Postpone or extend the Termination Date or any other date fixed for any
payment of principal of, or interest on, the Loans or any fees or other amounts
payable to any Lender (except with respect to (a) any modifications of the
provisions relating to amounts, timing or application of optional prepayments of
Loans and other Obligations, which modification shall require only the approval
of the Required Lenders and (b) a waiver of the application of the default rate
of interest pursuant to Section 2.10 hereof which waiver shall require only the
approval of the Required Lenders) or amend any provision of Section 2.4(b), in
each case, without the consent of each Lender affected thereby.
(b)    Reduce the principal amount of any Loans, or reduce the rate or extend
the time of payment of interest or fees thereon (other than a waiver of the
application of the default rate of interest pursuant to Section 2.10 hereof)
without the consent of each Lender affected thereby.
(c)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” without the consent of each Lender.
(d)    Increase the amount of the Commitment of any Lender hereunder, increase
any Lender’s Pro Rata Share or modify the obligation of any Lender to make a
disbursement in its Pro Rata Share thereof, in each case without the consent of
such Lender.
(e)    Permit the Company or the Borrower to assign its rights under this
Agreement without the consent of each Lender.
(f)    Other than pursuant to a transaction permitted by the terms of this
Agreement, release any Guarantor from its obligations under the Guaranty without
the consent of each Lender.
(g)    Amend Section 13.2, Section 13.3 or this Section 9.2 without the consent
of each Lender.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. No amendment to Section 2.22 of this Agreement shall be effective without
the written consent of the Administrative Agent. The Administrative Agent may
waive payment of the fee required

79
67501104_3

--------------------------------------------------------------------------------






under Section 14.1(b) without obtaining the consent of any of the Lenders.
Notwithstanding anything herein to the contrary, the Administrative Agent may
amend the provisions of Exhibits A‑1 and A‑2 from time to time to take into
account the effectiveness of assignments made pursuant to Section 14.1 or
changes in the Commitments pursuant to Section 2.5, provided the failure to do
so shall not otherwise affect the rights or obligations of the Lenders or the
Borrower hereunder.
The Administrative Agent may notify the other parties to this Agreement of any
amendments to this Agreement which the Administrative Agent reasonably
determines to be necessary as a result of the commencement of the third stage of
the European Economic and Monetary Union. Notwithstanding anything to the
contrary contained herein, any amendments so notified shall take effect in
accordance with the terms of the relevant notification.
SECTION 9.3    No Waiver; Cumulative Remedies; Enforcement. No waiver, amendment
or other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the requisite number of
Lenders required pursuant to Section 9.2, and then only to the extent in such
writing specifically set forth. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The making of a Loan notwithstanding the existence of a Default or Unmatured
Default or the inability of the Company or any other Borrower to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law, and shall be available
to the Administrative Agent and the Lenders until all of the Termination
Conditions shall have been satisfied.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.1 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 13.1 (subject to the terms of Section
13.2), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.1 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 13.2, any Lender may, with the consent

80
67501104_3

--------------------------------------------------------------------------------






of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
ARTICLE X    
GUARANTY
SECTION 10.1    Guaranty. (a) For valuable consideration, the receipt of which
is hereby acknowledged, and to induce the Lenders to make advances to the
Borrower, the Parent Guarantor hereby absolutely and unconditionally guarantees
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of any and all existing and future
Obligations of the Borrower to the Administrative Agent, the Lenders, or any of
them, under or with respect to the Loan Documents, whether for principal,
interest, fees, expenses or otherwise, and all Hedging Obligations of the
Borrower owing to any Lender or any Affiliate of any Lender under any Designated
Hedging Agreement (collectively, the “Guaranteed Obligations”); provided that
Guaranteed Obligations of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.
(b)    Without limiting the generality of the foregoing, the Parent Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. The Parent Guarantor, and by its
acceptance of this Guaranty, the Administrative Agent and each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of the Parent Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of the Parent Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Parent
Guarantor hereby irrevocably agree that the Obligations of the Parent Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of the Parent Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. The Parent Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Lender under this Guaranty or any other guaranty, the
Parent Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor so as to maximize the aggregate amount paid to
the Lenders under or in respect of the Loan Documents.
SECTION 10.2    Waivers; Subordination of Subrogation.
(a)    Waivers. The Parent Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. The Parent Guarantor further waives presentment, protest,
notice of notices delivered or demand made on the Borrower or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent and the Lenders to sue
the Borrower, any other Guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof; provided, that if at any time
any payment of any portion of the

81
67501104_3

--------------------------------------------------------------------------------






Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
the Parent Guarantor’s obligations hereunder with respect to such payment shall
be reinstated at such time as though such payment had not been made and whether
or not the Administrative Agent or the Lenders are in possession of this
guaranty. The Administrative Agent and the Lenders shall have no obligation to
disclose or discuss with the Parent Guarantor their assessments of the financial
condition of the Borrower.
(b)    Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Parent Guarantor (i) shall have no right
of subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against the Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should the Parent Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, the Parent Guarantor hereby expressly and
irrevocably (a) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that the Parent Guarantor may have to the indefeasible payment in full in
cash of the Guaranteed Obligations and (b) waives any and all defenses available
to a surety, guarantor or accommodation co‑obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. The Parent Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and shall not limit or otherwise affect the Parent
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Lenders and their successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 10.2.
SECTION 10.3    Guaranty Absolute. This guaranty is a guaranty of payment and
not of collection, is a primary obligation of the Parent Guarantor and not one
of surety, and the validity and enforceability of this guaranty shall be
absolute and unconditional irrespective of, and shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Guaranteed Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto;
(c) any waiver of any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, any other guaranties with respect
to the Guaranteed Obligations or any part thereof, or any other obligation of
any Person with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto; (f) the application of payments received from any source to the payment
of obligations other than the Guaranteed Obligations, any part thereof or
amounts which are not covered by this guaranty even though the Administrative
Agent and the Lenders might lawfully have elected to apply such payments to any
part or all of the Guaranteed Obligations or to amounts which are not covered by
this guaranty; (g) any change in the ownership of the Borrower or the
insolvency, bankruptcy or any other change in the legal status of the Borrower;
(h) the change in or the imposition of any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the

82
67501104_3

--------------------------------------------------------------------------------






Guaranteed Obligations; (i) the failure of the Company or the Borrower to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which the Company may have at any time against
the Borrower, or any other Person in connection herewith or an unrelated
transaction; or (k) any other circumstances, whether or not similar to any of
the foregoing, which could constitute a defense to a guarantor; all whether or
not the Parent Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (k) of this paragraph.
It is agreed that the Parent Guarantor’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that each
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non‑enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by the Borrower of the Guaranteed Obligations in the manner
agreed upon between the Borrower and the Administrative Agent and the Lenders.
SECTION 10.4    Acceleration. The Parent Guarantor agrees that, as between the
Parent Guarantor on the one hand, and the Lenders and the Administrative Agent,
on the other hand, the obligations of the Borrower guaranteed under this
Article X may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 9.1 hereof for
purposes of this Article X, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting the Borrower or
otherwise) preventing such declaration as against the Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by the Borrower) shall forthwith become due and payable
by the Parent Guarantor for purposes of this Article X.
SECTION 10.5    Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of the Parent Guarantor or against or in payment of any or all of the
Guaranteed Obligations. If the Parent Guarantor or any other guarantor of all or
any part of the Guaranteed Obligations makes a payment or payments to any Lender
or the Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Parent Guarantor or any other guarantor or
any other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, the Parent Guarantor, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.
SECTION 10.6    Termination Date. This guaranty is a continuing guaranty and
shall remain in effect until the later of (a) the Facility Termination Date, and
(b) the date on which all of the Guaranteed Obligations have been paid in full
in cash, subject to the proviso in Section 10.2(a).

83
67501104_3

--------------------------------------------------------------------------------






ARTICLE XI    
GENERAL PROVISIONS
SECTION 11.1    Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Unmatured Default at the time of the
making of any Loan, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder (other than contingent indemnification
obligations for which a claim has not been made) shall remain unpaid or
unsatisfied.
SECTION 11.2    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
SECTION 11.3    Performance of Obligations. The Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any property of the Borrower to the extent any
the Borrower is required by the terms hereof to pay any such amount, but has not
done so and (ii) after the occurrence and during the continuance of a Default,
to make any other payment or perform any act required of the Company or any
other Borrower under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve such property of the Company. The Administrative Agent shall use its
reasonable efforts to give the Borrower notice of any action taken under this
Section 11.3 prior to the taking of such action or promptly thereafter provided
the failure to give such notice shall not affect the Borrower’s obligations in
respect thereof. The Borrower agrees to pay the Administrative Agent, upon
demand, the principal amount of all funds advanced by the Administrative Agent
under this Section 11.3, together with interest thereon at the rate from time to
time applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section 11.3 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance. If such funds are not
made available to the Administrative Agent by such Lender within one
(1) Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 11.3 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s Pro
Rata Share of such advance on the

84
67501104_3

--------------------------------------------------------------------------------






date such payment is to be made nor increase the obligation of any other Lender
to make such payment to the Administrative Agent.
SECTION 11.4    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
SECTION 11.5    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the Syndication
Agent and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the Syndication Agent and the
Lenders relating to the subject matter thereof.
SECTION 11.6    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
SECTION 11.7    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. The Borrower shall reimburse the Administrative Agent and each
Arranger for any reasonable costs, internal charges and out‑of‑pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent or such Arranger, which
attorneys and paralegals may be employees of the Administrative Agent or such
Arranger) paid or incurred by the Administrative Agent or such Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent and each Arranger and the Lenders for any costs, internal
charges and out‑of‑pocket expenses (including attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent and
such Arranger and the Lenders, which attorneys and paralegals may be employees
of the Administrative Agent or such Arranger or the Lenders) paid or incurred by
the Administrative Agent or such Arranger or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, the Borrower agrees to reimburse the Administrative
Agent, promptly after the Administrative Agent’s request therefor, for each
audit, or other business analysis performed by or for the benefit of the Lenders
in connection with this Agreement or the other Loan Documents in an amount equal
to the Administrative Agent’s then customary charges for each person employed to
perform such audit or analysis, plus all costs and expenses (including, without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis. Administrative Agent shall provide the
Borrower with a detailed statement of all reimbursements requested under this
Section 11.7(a).
(b)    Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger and each and all of the
Lenders, and each

85
67501104_3

--------------------------------------------------------------------------------






of such Administrative Agent’s, Arranger’s, Lender’s respective Related Parties
(including, without limitation, those retained in connection with the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article V) (collectively, the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not any of such Indemnitees shall be designated a party thereto),
imposed on, incurred by, or asserted against such Indemnitees in any manner
relating to or arising out of:
(i)    this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans
hereunder, the management of such Loans, the use or intended use of the proceeds
of the Loans hereunder, or any of the other transactions contemplated by the
Loan Documents (including, without limitation, the reliance of any Indemnitee on
each notice that such Indemnitee believes in good faith is given by or on behalf
of the Borrower); or
(ii)    any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos‑containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”);
provided, however, no Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee with
respect to the Loan Documents, as determined by the final non‑appealed judgment
of a court of competent jurisdiction. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Borrower shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time

86
67501104_3

--------------------------------------------------------------------------------






that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ respective Pro Rata Shares (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent). The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 12.11.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party hereto or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the Gross Negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Survival of Agreements. The obligations and agreements of the Borrower
under this Section 11.7 shall survive the termination of this Agreement and
shall survive the resignation of the Administrative Agent or the replacement of
any Lender.
(f)    Payment. All amounts due under the preceding clauses (a) and (b) of this
Section 11.7 shall be payable promptly after written demand therefor.
SECTION 11.8    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
SECTION 11.9    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’

87
67501104_3

--------------------------------------------------------------------------------






financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Accounting Standards Codification 825‑10‑25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
of its Subsidiaries at “fair value”, as defined therein.
SECTION 11.10    Severability of Provisions. If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.10, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
SECTION 11.11    No Advisory or Fiduciary Responsibility. The relationship
between the Borrower and the Lenders and the Administrative Agent shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and the other Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan

88
67501104_3

--------------------------------------------------------------------------------






Party or any of their respective Affiliates, or any other Person and (B) neither
the Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 11.12    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 11.13    CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.
(a)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

89
67501104_3

--------------------------------------------------------------------------------






(b)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.7 AND THIS SECTION 11.13, WITH ITS COUNSEL.
SECTION 11.14    Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Company and the Borrower acknowledge that the
Lenders (or Affiliates of the Lenders) may, from time to time, effect
transactions for their own accounts or the accounts of customers, and hold
positions in loans or options on loans of the Company, the Company’s
Subsidiaries and other companies that may be the subject of this credit
arrangement and nothing in this Agreement shall impair the right of any such
Person to enter into any such transaction (to the extent it is not expressly
prohibited by the terms of this Agreement) or give any other Person any claim or
right of action hereunder as a result of the existence of the credit
arrangements hereunder, all of which are hereby waived. In addition, certain
Affiliates of one or more of the Lenders are or may be securities firms and as
such may effect, from time to time, transactions for their own accounts

90
67501104_3

--------------------------------------------------------------------------------






or for the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Each of the Administrative Agent, the Arrangers, the Lenders, the Company and
the Borrower acknowledges and consents to these multiple roles, and further
acknowledges that the fact that any such unit or Affiliate is providing another
service or product or proposal therefor to the Company or any of its
Subsidiaries does not mean that such service, product, or proposal is or will be
acceptable to any of the Administrative Agent, the Arrangers or the Lender.
SECTION 11.15    Subordination of Intercompany Indebtedness. The Parent
Guarantor agrees that any and all claims of the Parent Guarantor against any
other Loan Party with respect to any “Intercompany Indebtedness” (as hereinafter
defined) shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations and Hedging Obligations under
Hedging Arrangements entered into with the Lenders or any of their Affiliates
(“Designated Hedging Agreements”); provided that, and not in contravention of
the foregoing, so long as no Default has occurred and is continuing the Parent
Guarantor may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness from another Loan Party to the extent
not prohibited by the terms of this Agreement and the other Loan Documents.
Notwithstanding any right of the Parent Guarantor to ask, demand, sue for, take
or receive any payment from any other Loan Party, all rights, liens and security
interests of the Parent Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Loan Party shall be and are
subordinated to the rights of the holders of the Obligations and the
Administrative Agent in those assets. The Parent Guarantor shall not have any
right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Obligations
(other than contingent indemnity obligations) and the Hedging Obligations under
Designated Hedging Agreements shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document or Designated
Hedging Agreement have been terminated. If all or any part of the assets of any
Loan Party, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Loan Party, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Loan Party is dissolved or
if substantially all of the assets of any such Loan Party are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any such Loan Party to the Parent Guarantor (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application on any of the Obligations and Hedging Obligations under
Designated Hedging Agreements, due or to become due, until such Obligations and
Hedging Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the Parent Guarantor
upon or with respect to the Intercompany Indebtedness after an Insolvency Event
prior to the satisfaction of all of the Obligations (other than contingent

91
67501104_3

--------------------------------------------------------------------------------






indemnity obligations) and Hedging Obligations under Designated Hedging
Agreements and the termination of all financing arrangements pursuant to any
Loan Document and or Designated Hedging Agreements, the Parent Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the holders
of the Obligations and such Hedging Obligations and shall forthwith deliver the
same to the Administrative Agent, for the benefit of such Persons, in precisely
the form received (except for the endorsement or assignment of the Parent
Guarantor where necessary), for application to any of the Obligations and such
Hedging Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the Parent Guarantor as the property of the holders of the
Obligations and such Hedging Obligations. If the Parent Guarantor fails to make
any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees are irrevocably
authorized to make the same. The Parent Guarantor agrees that until the
Obligations (other than the contingent indemnity obligations) and such Hedging
Obligations have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document or any Designated Hedging Agreement
have been terminated, the Parent Guarantor will not assign or transfer to any
Person (other than the Administrative Agent) any claim the Parent Guarantor has
or may have against any other Loan Party.
SECTION 11.16    Lenders Not Utilizing Plan Assets. None of the consideration
used by any of the Lenders to make its Loans constitutes for any purpose of
ERISA or Section 4975 of the Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Code and the rights and interests
of each of the Lenders in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
SECTION 11.17    Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
SECTION 11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
SECTION 11.19    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in

92
67501104_3

--------------------------------------------------------------------------------






its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
SECTION 11.20     Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guaranty, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 11.20 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 11.20 shall remain in full force and effect until
the Obligations (other than contingent indemnity obligations for which no claim
is pending) have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
ARTICLE XII    
THE ADMINISTRATIVE AGENT
SECTION 12.1    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints BofA to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions (except as
set forth in Section 12.6(a) with respect to the Company). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Requirement of Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

93
67501104_3

--------------------------------------------------------------------------------






SECTION 12.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 12.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Unmatured Default unless
and until notice describing such Default or Unmatured Default is given in
writing to the Administrative Agent by a Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

94
67501104_3

--------------------------------------------------------------------------------






Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Unmatured Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 12.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for a Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 12.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
SECTION 12.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have

95
67501104_3

--------------------------------------------------------------------------------






accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Notwithstanding anything herein to the contrary, (i) so long as no
Default has occurred and is continuing, each such successor Administrative Agent
shall be subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed and (ii) whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as otherwise provided herein and other
than any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.7 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
SECTION 12.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 12.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

96
67501104_3

--------------------------------------------------------------------------------






SECTION 12.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.8, 2.14 and 11.7) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.14 and 11.7.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
SECTION 12.10    Guaranty Matters. Without limiting the provisions of Section
12.9, the Lenders (including in its capacities as a potential Hedge Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 12.10.
SECTION 12.11    Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.7(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.7(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the

97
67501104_3

--------------------------------------------------------------------------------






failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.7(c).
SECTION 12.12    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 12.13    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
SECTION 12.14    Hedge Obligations. Except as otherwise expressly set forth
herein, no Hedge Bank that obtains the benefit of the provisions of Section 13.3
or any Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of any Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article XII to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations under Designated Hedging Arrangements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Hedging Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. The

98
67501104_3

--------------------------------------------------------------------------------






Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Hedging
Obligations under Designated Hedging Arrangements in the case of a termination
pursuant to Section 10.6.
ARTICLE XIII    
SETOFF; RATABLE PAYMENTS
SECTION 13.1    Setoff. If a Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations of the Borrower or such other Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 13.2    Ratable Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

99
67501104_3

--------------------------------------------------------------------------------






(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).
SECTION 13.3    Application of Payments. After the exercise of remedies provided
for in Section 9.1 (or after the Loans have automatically become immediately
due), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.22(c) and except as otherwise set forth herein, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Hedging Obligations under Designated Hedging
Agreements, ratably among the Lenders and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Requirements of Law;
provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Notwithstanding the foregoing, Hedging Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with

100
67501104_3

--------------------------------------------------------------------------------






such supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank, as the case may be. Each Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XII for
itself and its Affiliates as if a “Lender” party hereto.
SECTION 13.4    Relations Among Lenders.
(a)    No Action Without Consent. Except with respect to the exercise of set‑off
rights of any Lender in accordance with Section 12.1, the proceeds of which are
applied in accordance with this Agreement, and each Lender agrees that it will
not take any action, nor institute any actions or proceedings, against the
Borrower or any other obligor hereunder or with respect to any Loan Document,
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, at the direction of the
Administrative Agent.
(b)    Not Partners; No Liability. The Lenders are not partners or co‑venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Administrative Agent) authorized to
act for, any other Lender. The Administrative Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.
SECTION 13.5    Failure to Make Payment. If and so long as any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.2(c), 2.17,
3.3, 12.8 or 13.2, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (a) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(b) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section (such amounts so held to be returned to such Lender upon its payment of
the aforementioned previously unpaid amounts); in the case of each of clauses
(a) and (b) above, in any order as determined by the Administrative Agent in its
discretion.
ARTICLE XIV    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
SECTION 14.1    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of

101
67501104_3

--------------------------------------------------------------------------------






subsection (b) of this Section or (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees that are Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by

102
67501104_3

--------------------------------------------------------------------------------






written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in form reasonably satisfactory to the
Administrative Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or the Borrower’s Affiliates or Subsidiaries or (B) to a natural
Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Requirements of Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the

103
67501104_3

--------------------------------------------------------------------------------






benefits of Sections 2.14(e), Article IV, and Section 11.7 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a promissory note in substantially the form of Exhibit I to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or the
Borrower’s Affiliates or Subsidiaries ) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.7(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 9.2 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14(e) (subject to the
requirements and limitations therein, including the requirements under Section
2.14(e)(vi) (it being understood that the documentation required by Section
2.14(e)(iv) shall be delivered to the participating Lender)) and Article IV to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19

104
67501104_3

--------------------------------------------------------------------------------






as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Section 2.14(e) or Article IV,
with respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 13.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any promissory note delivered to it hereunder, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 14.2    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), including to any Federal Reserve Bank or central bank in
connection with pledges permitted under Section 14.1(e), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or

105
67501104_3

--------------------------------------------------------------------------------






Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.5(b) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company or any of its Subsidiaries which such Person has no
reason to believe has any confidentiality or fiduciary obligation to the Company
or its Subsidiaries with respect to such Information. For purposes of this
Section, “Information” means all information received from the Company or any
Subsidiary relating to the Company or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
SECTION 14.3    Dissemination of Information. Each Loan Party authorizes each
Lender to disclose to any Participant or assignee Lender or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the Company and its Subsidiaries; provided that
prior to any such disclosure, such prospective Transferee shall agree to
preserve in accordance with Section 14.2 the confidentiality of any confidential
information described therein.
ARTICLE XV    
NOTICES
SECTION 15.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all

106
67501104_3

--------------------------------------------------------------------------------






notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person forth below its signature hereto or at such other
address as may be designated by such party in a notice to the other parties
(provided a notice given to the Company pursuant hereto shall be deemed a notice
given to the other Loan Parties); and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its administrative questionnaire
delivered to the Administrative Agent (including, as appropriate, notices
delivered solely to the Person designated by a Lender on such administrative
questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to any Loan Party).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

107
67501104_3

--------------------------------------------------------------------------------






(c)    The Platform. The Borrower hereby acknowledges that (i) the
Administrative Agent and/or the Arrangers may, but shall not be obligated to,
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 14.2); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate,

108
67501104_3

--------------------------------------------------------------------------------






in accordance with such Public Lender’s compliance procedures and applicable
Requirements of Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing/Election Notices) purportedly given by or on
behalf of the Company or the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
ARTICLE XVI    
COUNTERPARTS; INTEGRATION; EFFECTIVENESS
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
[Remainder of This Page Intentionally Blank]





109
67501104_3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the Borrower, the Guarantors, the Lenders and
the Administrative Agent have executed this Agreement as of the date first above
written.
CHICAGO BRIDGE & IRON COMPANY N.V., as the Company
By:
CHICAGO BRIDGE & IRON COMPANY B.V.

Its:
Managing Director

By:
_______________________________
Name:    
Title:     

Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Managing     Director & Chief Financial Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092




--------------------------------------------------------------------------------






 
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as Borrower
By:
_______________________________
Name:    
Title:    

Address:
c/o Chicago Bridge & Iron Company
(Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention:    Managing Director & Chief Financial Officer
Telephone No.: (832) 513‑1000
Facsimile No.: (832) 513‑1092

67501104_3

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
By:
_______________________________
Name:    
Title:    

Notice Address:
Attention:
Telephone:
Facsimile:
Lending Installation Address:


67501104_3

--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Syndication Agent and as a
Lender
By:
_________________________
Name:    
Title:    

By:
_________________________
Name:    
Title:    

Notice Address:
Attention:
Telephone:
Facsimile:
Lending Installation Address:

67501104_3

--------------------------------------------------------------------------------






BNP PARIBAS, as a Documentation Agent and as a Lender
By:
_________________________
Name:    
Title:    

By:
_________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    

67501104_3

--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND PLC, as a Documentation Agent and as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    

67501104_3

--------------------------------------------------------------------------------






COMPASS BANK,
as a Documentation Agent and as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    

67501104_3

--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A., as a Documentation Agent and as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    





67501104_3

--------------------------------------------------------------------------------






[_______________], as a Lender
By:
______________________________
Name:    
Title:    

Notice Address:
    
Attention:
Telephone:
Facsimile:
Lending Installation Address:
    
    
    





67501104_3